Exhibit 4.1 CHARTER COMMUNICATIONS, INC. and THE BANK OF NEW YORK TRUST COMPANY, N.A., as Trustee INDENTURE Dated as of October 2, 2007 6.50% Convertible Senior Notes due 2027 TABLE OF CONTENTS ARTICLE 1 DEFINITIONS AND INCORPORATION BY REFERENCE 1 Section 1.01 Definitions. 1 Section 1.02 Other Definitions. 10 Section 1.03 Incorporation by Reference of Trust Indenture Act. 10 Section 1.04 Rules of Construction. 11 ARTICLE 2 THE NOTES 11 Section 2.01 Form and Dating. 11 Section 2.02 Execution and Authentication. 12 Section 2.03 Registrar; Conversion Agent; and Paying Agent. 13 Section 2.04 Paying Agent to Hold Money in Trust. 13 Section 2.05 Holder Lists. 13 Section 2.06 Global Notes; Non-global Notes; Book-Entry Provisions. 14 Section 2.07 Registration; Registration of Transfer and Exchange; Restrictions on Transfer. 15 Section 2.08 Replacement Notes. 18 Section 2.09 Outstanding Notes. 19 Section 2.10 Treasury Notes. 19 Section 2.11 Temporary Notes. 19 Section 2.12 Cancellation. 20 Section 2.13 Defaulted Interest. 20 Section 2.14 Computation of Interest. 20 Section 2.15 CUSIP Numbers. 20 ARTICLE 3 REDEMPTION AND PREPAYMENT 21 Section 3.01 Notices to Trustee. 21 Section 3.02 Selection of Notes to Be Redeemed. 21 Section 3.03 Notice of Redemption. 21 Section 3.04 Effect of Notice of Redemption. 22 Section 3.05 Deposit of Redemption Price. 23 Section 3.06 Notes Redeemed in Part. 23 Section 3.07 Optional Redemption. 23 Section 3.08 Mandatory Redemption. 24 ARTICLE 4 COVENANTS 24 Section 4.01 Payment of Notes. 24 Section 4.02 Maintenance of Office or Agency. 24 Section 4.03 Reports. 25 Section 4.04 Compliance Certificate. 25 Section 4.05 Taxes. 26 Section 4.06 Stay, Extension and Usury Laws. 26 Section 4.07 Corporate Existence. 26 i Section 4.08 Payments for Consent. 26 Section 4.09 Registration and Listing. 26 Section 4.10 Delivery of Certain Information. 27 Section 4.11 Waiver of Certain Covenants. 27 ARTICLE 5 SUCCESSORS 28 Section 5.01 Merger, Consolidation, or Sale of Assets. 28 Section 5.02 Successor Corporation Substituted. 28 ARTICLE 6 DEFAULTS AND REMEDIES 29 Section 6.01 Events of Default. 29 Section 6.02 Acceleration. 30 Section 6.03 Defaults and Remedies. 30 Section 6.04 Waiver of Existing Defaults. 31 Section 6.05 Control by Majority. 31 Section 6.06 Limitation on Suits. 31 Section 6.07 Rights of Holders of Notes to Receive Payment and to Convert. 32 Section 6.08 Collection Suit by Trustee. 32 Section 6.09 Trustee May File Proofs of Claim. 32 Section 6.10 Priorities. 33 Section 6.11 Undertaking for Costs. 33 ARTICLE 7 TRUSTEE 33 Section 7.01 Duties of Trustee. 33 Section 7.02 Rights of Trustee. 34 Section 7.03 Individual Rights of Trustee. 35 Section 7.04 Trustee’s Disclaimer. 36 Section 7.05 Notice of Defaults. 36 Section 7.06 Reports by Trustee to Holders of the Notes. 36 Section 7.07 Compensation and Indemnity. 36 Section 7.08 Replacement of Trustee. 37 Section 7.09 Successor Trustee By Merger, etc. 38 Section 7.10 Eligibility; Disqualification. 38 Section 7.11 Preferential Collection of Claims Against the Company. 38 ARTICLE 8 MEETINGS OF HOLDERS OF NOTES 39 Section 8.01 Purposes for Which Meetings May be Called. 39 Section 8.02 Call, Notice and Place of Meetings. 39 Section 8.03 Persons Entitled to Vote at Meetings. 39 Section 8.04 Quorum; Action. 39 Section 8.05 Determination of Voting Rights; Conduct and Adjournment of Meetings. 40 Section 8.06 Counting Votes and Recording Action of Meetings. 41 ARTICLE 9 AMENDMENT, SUPPLEMENT AND WAIVER 41 Section 9.01 Without Consent of Holders of Notes. 41 Section 9.02 With Consent of Holders of Notes. 42 ii Section 9.03 Compliance with Trust Indenture Act. 44 Section 9.04 Revocation and Effect of Consents. 44 Section 9.05 Notation on or Exchange of Notes. 44 Section 9.06 Trustee to Sign Amendments, etc. 44 ARTICLE 10 CONVERSION OF NOTES 45 Section 10.01 Conversion Privilege and Conversion Rate. 45 Section 10.02 Exercise of Conversion Privilege. 46 Section 10.03 Limitation on Beneficial Ownership 47 Section 10.04 Cash Settlement Option 48 Section 10.05 Fractions of Shares. 48 Section 10.06 Exchange in Lieu of Conversion 49 Section 10.07 Adjustment of Conversion Rate. 49 Section 10.08 Interest Make Whole Upon Conversion. 57 Section 10.09 Notice of Adjustments of Conversion Rate. 58 Section 10.10 Notice of Certain Corporate Action. 59 Section 10.11 Company to Reserve Common Stock. 60 Section 10.12 Taxes on Conversions. 60 Section 10.13 Covenant as to Common Stock. 60 Section 10.14 Cancellation of Converted Notes. 60 Section 10.15 Provision in Case of Consolidation, Merger or Sale of Assets. 60 Section 10.16 Responsibility of Trustee for Conversion Provisions. 61 ARTICLE 11 REPURCHASE OF NOTES AT THE OPTION OF THE HOLDER UPON A FUNDAMENTAL CHANGE 62 Section 11.01 Right to Require Repurchase upon a Fundamental Change. 62 Section 11.02 Repurchase of Notes at the Option of Holders. 65 Section 11.03 Consolidation, Merger, etc. 67 ARTICLE 12 MISCELLANEOUS 68 Section 12.01 Trust Indenture Act Controls. 68 Section 12.02 Notices. 68 Section 12.03 Communication by Holders of Notes with Other Holders of Notes. 69 Section 12.04 Certificate and Opinion as to Conditions Precedent. 69 Section 12.05 Statements Required in Certificate or Opinion. 69 Section 12.06 Rules by Trustee and Agents. 70 Section 12.07 No Personal Liability of Directors, Officers, Employees, Members and Stockholders. 70 Section 12.08 Governing Law. 70 Section 12.09 No Adverse Interpretation of Other Agreements. 70 Section 12.10 Successors. 70 Section 12.11 Severability. 71 Section 12.12 Counterpart Originals. 71 Section 12.13 Table of Contents, Headings, etc. 71 Section 12.14 Waiver of Jury Trial. 71 Section 12.15 Force Majeure. 71 iii ARTICLE 13 SATISFACTION AND DISCHARGE 71 Section 13.01 Satisfaction and Discharge of Indenture. 71 Section 13.02 Application of Trust Money. 72 iv CROSS-REFERENCE TABLE TIA Section Indenture Section 310(a)(1) 7.10 (a)(2) 7.10 (a)(3) N/A (a)(4) N/A (a)(5) 7.10 (b) 7.10 (c) N/A 311(a) 7.11 (b) 7.11 (c) N/A 312(a) 2.05 (b) N/A (c) N/A 313(a) 7.06 (b)(1) N/A (b)(2) 7.06, 7.07 (c) 7.06, 12.02 (d) 7.06 314(a) N/A (a)(4) 12.05 (b) N/A (c)(1) N/A (c)(2) N/A (c)(3) N/A (d) N/A (e) 12.05 (f) N/A 315(a) N/A (b) N/A (c) N/A (d) N/A (e) N/A 316(a) (last sentence) N/A (a)(1)(A) N/A (a)(1)(B) N/A (a)(2) N/A (b) N/A 317(a)(1) N/A (a)(2) N/A (b) N/A 318(a) N/A 318(c) 12.01 N/A means Not Applicable Note:This Cross-Reference Table shall not, for any purpose, be deemed to be part of this Indenture. v INDENTURE dated as of October 2, 2007 among Charter Communications, Inc., a Delaware corporation (as further defined below, the “Company”), and The Bank of New York Trust Company, N.A., a national banking association, as trustee (the “Trustee”). The Company and the Trustee agree as follows for the benefit of each other and for the equal and ratable benefit of the Holders of the Notes: ARTICLE 1 DEFINITIONS AND INCORPORATION BY REFERENCE Section 1.01Definitions. “Affiliate” of any specified Person means any other Person directly or indirectly controlling or controlled by or under direct or indirect common control with such specified Person.For purposes of this definition, “control,” as used with respect to any Person, shall mean the possession, directly or indirectly, of the power to direct or cause the direction of the management or policies of such Person, whether through the ownership of voting securities, by agreement or otherwise; provided that beneficial ownership of 10% or more of the Voting Stock of a Person shall be deemed to be control.For purposes of this definition, the terms “controlling, “controlled by” and “under common control with” shall have correlative meanings. “Agent” means any Registrar, Paying Agent or Conversion Agent. “Agent Member” means any member of, or participant in, the Depositary. “Allen Affiliate” means any person in which the Principal, directly or indirectly, owns at least a 50.1% equity interest, provided that the Company, Charter Holdco or any of its Subsidiaries will not be included in such definition. “Applicable Procedures” means, with respect to any transfer or transaction involving a Global Note or beneficial interest therein, the rules and procedures of DTC, in each case to the extent applicable to such transaction and as in effect from time to time. “Bankruptcy Law” means Title 11, U.S. Code or any similar Federal or state law of any jurisdiction relating to bankruptcy, insolvency, winding up, liquidation, reorganization or relief of debtors. “Beneficial Owner” has the meaning assigned to such term in Section13(d) of the Exchange Act and the rules and regulations promulgated thereunder, and the term “Beneficial Ownership” shall have a correlative meaning. “Beneficial Owner Entity” means any entity that is a director or indirect Beneficial Owner of more than 50% of the total voting power of all shares of an acquirer’s capital stock that are entitled to vote generally in the election of directors. “Board of Directors” means the Board of Directors of the Company or any authorized committee of the Board of Directors of the Company. “Board Resolution” means a copy of a resolution certified by the Secretary or an Assistant Secretary of the Company to have been duly adopted by the Board of Directors of the Company and to be in full force and effect on the date of such certification and delivered to the Trustee. “Business Day” means any day other than a Legal Holiday. “Capital Stock” means: (1)in the case of a corporation, corporate stock; (2)in the case of an association or business entity, any and all shares, interests, participations, rights or other equivalents (however designated) of corporate stock; (3)in the case of a partnership or limited liability company, partnership or membership interests (whether general or limited); and (4)any other interest (other than any debt obligation) or participation that confers on a Person the right to receive a share of the profits and losses of, or distributions of assets of, the issuing Person. “Change of Control” means the occurrence of any of the following: (1)the consummation of any transaction (including any merger or consolidation) the result of which is that any “person” or “group” within the meaning of Section13(d) of the Exchange Act (a “Section13 Person”), other than the Principal and the Related Parties, becomes the Beneficial Owner, directly or indirectly, of more than 35% of the Voting Stock of the Company, measured by voting power rather than number of shares, unless the Principal and the Related Parties, collectively, beneficially own, directly or indirectly, a greater percentage of Voting Stock of the Company, measured by voting power rather than number of shares, than such Section13 Person; (2)the consummation of any transaction or event (whether by means of a liquidation, share exchange, tender offer, consolidation, recapitalization, reclassification, merger of the Company or any sale, lease or other transfer of the consolidated assets of the Company and its Subsidiaries) or a series of related transactions or events pursuant to which the Common Stock is exchanged for, converted into or constitutes solely the right to receive cash, securities or other property more than 10% of the fair market value of which consists of cash, securities or other property that are not, or upon issuance will not be, traded or quoted on any U.S. national securities exchange; (3)the sale, transfer, conveyance, lease or other disposition (including by way of liquidation or dissolution, but excluding by way of merger or consolidation), in one or a series of related transactions, of the assets of the Company and its Subsidiaries, substantially as an entirety, to any Section13 Person; 2 (4)at any time, (i) the Principal or any Allen Affiliates (as defined below) purchases, in a transaction or series of transactions, shares of Common Stock and, solely as a result of such purchases, the aggregate number of shares of Common Stock held by the Principal and any Allen Affiliates exceeds 70% of the total number of shares of Common Stock issued and outstanding at such time (including any shares borrowed pursuant to the Share Lending Agreement) and (ii) the Sale Price of the Common Stock for any five Trading Days within the period of the 10 consecutive Trading Days immediately after the later of (x) the last date of such purchases or (y)the public announcement of such purchases, is less than 100% of the Conversion Price of the Notes in effect on each of those Trading Days (for purposes of this clause (4), a purchase will not include any transaction whereby shares of Common Stock are acquired by the Principal or any Allen Affiliate as a result of service as a director on the Board of Directors or the exchange and conversion of membership units of Charter Holdco for and into shares of Common Stock or the conversion of shares of the Company’s Class B Common Stock, par value $.001 per share, into shares of Common Stock or issued in exchange (by merger or otherwise) for shares of a Person that holds units of Charter Holdco; the calculation of the number of shares of Common Stock held by the Principal and the Allen Affiliates will not include securities exchangeable or convertible into shares of Common Stock. (5)after the Issue Date, the first day on which a majority of the members of the Board of Directors of the Company are not Continuing Directors; or (6)the adoption of a plan relating to the liquidation or dissolution of the Company. “Charter Holdco” means Charter Communications Holding Company, LLC. “Commission” or “SEC” means the Securities and Exchange Commission. “common stock” includes any stock of any class of capital stock which has no preference in respect of dividends or of amounts payable in the event of any voluntary or involuntary liquidation, dissolution or winding up of the issuer thereof and which is not subject to redemption by the issuer thereof. “Common Stock” means the Class A Common Stock, par value $.001 per share, of the Company authorized at the date of this instrument as originally executed.Subject to the provisions of Section10.14, shares issuable on conversion or repurchase of Notes shall include only shares of Common Stock or shares of any class or classes of common stock resulting from any reclassification or reclassifications thereof; provided, however, that if at any time there shall be more than one such resulting class, the shares so issuable on conversion of Notes shall include shares of all such classes, and the shares of each such class then so issuable shall be substantially in the proportion that the total number of shares of such class resulting from all such reclassifications bears to the total number of shares of all such classes resulting from all such reclassifications. “Company” means the Person named as the “Company” in the first paragraph of this instrument until a successor Person shall have become such pursuant to the applicable provisions of this Indenture, and thereafter “Company” shall mean such successor Person. 3 “Continuing Directors” means, as of any date of determination, any member of the Board of Directors of the Company who: (1)was a member of the Board of Directors on the Issue Date; or (2)was nominated for election or elected to the Board of Directors with the approval of a majority of the Continuing Directors who were members of the Board of Directors at the time of such nomination or election or whose election or appointment was previously so approved. “Conversion Agent” means any Person authorized by the Company to convert Notes in accordance with Article 10.The Company has initially appointed the Trustee as its Conversion Agent pursuant to Section2.03 hereof. “Conversion Average Price” of Common Stock means, with respect to any conversion of Notes, the average of the Sale Prices of the Common Stock over the Conversion Averaging Period. “Conversion Averaging Period” means the 20 Trading Day period (i)with respect to a Conversion Date occurring during the period beginning on the date the Company gives a notice of redemption and ending on the close of business on the Business Day prior to the applicable Redemption Date, beginning on the Redemption Date; and (ii) in all other cases, beginning on the third scheduled Trading Day immediately following the applicable Conversion Date for such conversion of Notes. “Conversion Price” as of any date shall equal U.S. $1,000 divided by the Conversion Rate in effect on such date (rounded to the nearest cent). “Conversion Rate” has the meaning specified in Section10.01(a) hereof. “Corporate Trust Office” means the principal office of the Trustee at which at any time its corporate trust business shall be administered, which office at the date hereof is located at 2 N. LaSalle Street, Suite 1020, Chicago, IL 60602, Attention:Corporate Trust Administration, or such other address as the Trustee may designate from time to time by notice to the Holders and the Company, or the principal corporate trust office of any successor Trustee (or such other address as such successor Trustee may designate from time to time by notice to the Holders and the Company). “Default” means any event that is, or with the passage of time or the giving of notice or both would be, an Event of Default. “Depositary” means, with respect to any Notes (including any Global Notes), a clearing agency that is registered under the Exchange Act and is designated by the Company to act as Depositary for such Notes (or any successor securities clearing agency so registered). “DTC” means The Depository Trust Company, a New York corporation. 4 “Effective Date” means the date of consummation or effectiveness of a transaction described in clause (2) of the definition of Change of Control. “Exchange Act” means the Securities Exchange Act of 1934, as amended. “Exchange Offer Prospectus” means the exchange offer prospectus, dated August 29, 2007, as amended on September 14,2007, prepared in connection with the offering of the Notes being issued on the date hereof. “Fundamental Change” means a Change of Control or a Termination of Trading “Global Note” means a Note that is registered in the Note Register for the Notes in the name of a Depositary or a nominee thereof. “Guarantee” or “guarantee” means a guarantee other than by endorsement of negotiable instruments for collection in the ordinary course of business, direct or indirect, in any manner including by way of a pledge of assets or through letters of credit or reimbursement agreements in respect thereof, of all or any part of any Indebtedness, measured as the lesser of the aggregate outstanding amount of the Indebtedness so guaranteed and the face amount of the Guarantee. “Holder” means the Person in whose name the Note is registered in the Note Register. “Indebtedness” means, with respect to any specified Person, any indebtedness of such Person, whether or not contingent: (1)in respect of borrowed money; (2)evidenced by bonds, notes, debentures or similar instruments; or (3)representing capital lease obligations. The amount of any Indebtedness outstanding as of any date shall be (i) the accreted value thereof, in the case of any Indebtedness issued with original issue discount; and (ii) the principal amount (or portion of the discounted rental stream attributable to principal in the case of capitalized leases) thereof, together with any interest thereon that is more than 30 days past due, in the case of any other Indebtedness. “Indenture” means this Indenture, as amended or supplemented from time to time. “Interest Payment Date” means the Stated Maturity of an installment of interest on the Notes, such dates being April 1 and October 1 of each year, commencing April 1, 2008. “Issue Date” means October 2, 2007. “Legal Holiday”, when used with respect to any place of payment or Place of Conversion, as the case may be, means a Saturday, a Sunday or a day on which banking institutions in The City of New York, at such place of payment or Place of Conversion, as the 5 case may be, are authorized by law, regulation or executive order to remain closed.If a payment date is a Legal Holiday at a place of payment, payment may be made at that place on the next succeeding day that is not a Legal Holiday, and no interest shall accrue on such payment for the intervening period. “Maturity”, when used with respect to any Notes, means the date on which the Principal Amount of such Notes becomes due and payable as therein or herein provided, whether at the Stated Maturity or by declaration of acceleration, call for redemption, exercise of the repurchase right set forth in Article 11 or otherwise. “Non-global Note” means a Note that is in definitive, fully registered form, without interest coupons, and that is not a Global Note. “Notes” means the Company’s 6.50% Convertible Senior Notes due 2027 and more particularly means any Notes authenticated and delivered under this Indenture, including any Additional Notes. “Officer” means, with respect to any Person, the Chairman of the Board, the Chief Executive Officer, the President, the Chief Operating Officer, the Chief Financial Officer, the Treasurer, any Assistant Treasurer, the Controller, the Secretary or any Vice-President of such Person. “Officers’ Certificate” means a certificate signed on behalf of the Company by two Officers of the Company, one of whom must be the principal executive officer, the chief financial officer or the treasurer of the Company that meets the requirements of Section12.05. “Opinion of Counsel” means an opinion from legal counsel that meets the requirements of Section12.05.The counsel may be an employee of or counsel to the Company or any Subsidiary of the Company. “Person” means any individual, corporation, partnership, joint venture, association, limited liability company, joint stock company, trust, unincorporated organization, government or agency or political subdivision thereof or any other entity. “Place of Conversion” means any city in which any Conversion Agent is located. “Predecessor Note” of any particular Note means every previous Note evidencing all or a portion of the same debt as that evidenced by such particular Note; and, for the purposes of this definition, any Note authenticated and delivered under Section2.08 in exchange for or in lieu of a mutilated, destroyed, lost or stolen Note shall be deemed to evidence the same debt as the mutilated, destroyed, lost or stolen Note. “Principal” means Paul G. Allen. “Principal Amount” of a Note means the stated principal amount as set forth on the face of such Note. 6 “Record Date Period” means the period from the close of business of any Regular Record Date next preceding any Interest Payment Date to the opening of business on such Interest Payment Date. “Redemption Date”, when used with respect to any Note to be redeemed, means the date fixed for redemption by or pursuant to this Indenture. “Redemption Make Whole Amount” has the meaning specified in Section10.08. “Redemption Price” has the meaning specified in Section3.07. “Regular Record Date” for interest payable in respect of any Note on any Interest Payment Date means the March 15 or September 15 (whether or not a Business Day), as the case may be, next preceding such Interest Payment Date. “Related Party” means: (1)the spouse or an immediate family member, estate or heir of the Principal; or (2)any trust, corporation, partnership or other entity, the beneficiaries, stockholders, partners, owners or Persons beneficially holding an 80% or more controlling interest of which consist of the Principal and/or such other Persons referred to in the immediately preceding clause (1) or this clause (2). “Responsible Officer” when used with respect to the Trustee, means any officer within the Corporate Trust Administration of the Trustee (or any successor group of the Trustee) with direct responsibility for the administration of this Indenture and also means, with respect to a particular corporate trust matter, any other officer to whom such matter is referred because of his knowledge of and familiarity with the particular subject. “Restricted Non-global Note” means a Restricted Note other than a Global Note. “Restricted Notes” means all Notes required pursuant to Section2.07(3) to bear any Restricted Notes Legend. “Restricted Notes Certificate” means a certificate substantially in the form set forth in Annex A. “Restricted Notes Legend” means, collectively, the legends substantially in the forms of the legends required in the form of Note set forth in Exhibit A to be placed upon each Restricted Note. “Rule 144” means Rule 144 promulgated under the Securities Act. “Rule 144A” means Rule 144A promulgated under the Securities Act. “Sale Price” of Common Stock or any other security on any date means the closing sale price per share (or if no closing sale price is reported, the average of the bid and asked prices or, 7 if more than one in either case, the average of the average bid and the average asked prices) on that date as reported in transactions for the principal U.S. securities exchange or market on which the Common Stock or such other security is traded or quoted.The Sale Price will be determined without reference to after-hours or extended market trading.If the Common Stock or such other security is not listed for trading or quoted on a U.S. national or regional securities exchange or market on the relevant date, the Sale Price will be the last quoted bid price for the Common Stock or such other security in the Nasdaq Capital Market or in the over-the-counter market on the relevant date as reported by Pink Sheets LLC or any similar organization.If the Common Stock or such other security is not so quoted, the Sale Price will be the average of the mid-point of the last bid and asked prices for the Common Stock or such other security on the relevant date from each of at least three nationally recognized independent investment banking firms selected by the Company for this purpose. “Securities Act” means the Securities Act of 1933, as amended. “Share Lending Agreement” means the Share Lending Agreement, dated as of November 22, 2004, between the Company and Citigroup Global Markets Limited, as such agreement may be amended from time to time. “Significant Subsidiary” means any Subsidiary of the Company which is a “significant subsidiary” as defined in Rule 1-02(w) of Regulation S-X under the Exchange Act. “Stated Maturity”, when used with respect to the Principal Amount of any Note or the payment of interest on any Note, means the date specified in such Note as the fixed date on which the Principal Amount of such Note or such installment of interest is due and payable. “Stock Price” means the price per share of Common Stock paid in connection with a corporate transaction described in clause (2) of the definition of Change of Control, which shall be equal to (i) if holders of Common Stock receive only cash in such corporate transaction, the cash amount paid per share of Common Stock and (ii) in all other cases, the average of the Sale Prices of Common Stock on the last ten Trading Days up to but not including the Effective Date. “Subsidiary” means, with respect to any Person: (1)any corporation, association or other business entity of which at least 50% of the total voting power of shares of Capital Stock entitled (without regard to the occurrence of any contingency) to vote in the election of directors, managers or trustees thereof is at the time owned or controlled, directly or indirectly, by such Person or one or more of the other Subsidiaries of that Person (or a combination thereof) and, in the case of any such entity of which 50% of the total voting power of shares of Capital Stock is so owned or controlled by such Person or one or more of the other Subsidiaries of such Person, such Person and its Subsidiaries also has the right to control the management of such entity pursuant to contract or otherwise; and (2)any partnership (a) the sole general partner or the managing general partner of which is such Person or a Subsidiary of such Person or (b) the only general partners of which are such Person or of one or more Subsidiaries of such Person (or any combination thereof). 8 “Successor Note” of any particular Note means every Note issued after, and evidencing all or a portion of the same debt as that evidenced by, such particular Note; and, for the purposes of this definition, any Note authenticated and delivered under Section2.08 in exchange for or in lieu of a mutilated, destroyed, lost or stolen Note shall be deemed to evidence the same debt as the mutilated, destroyed, lost or stolen Note. “Surrender Certificate” means a certificate substantially in the form set forth in AnnexC. “Termination of Trading” will be deemed to have occurred if the Common Stock (or other common stock into which the Notes are convertible) is neither listed for trading or quoted on a U.S. national securities exchange; provided that a Termination of Trading will not occur so long as the Common Stock is listed for trading or quoted on the Nasdaq Capital Market or quoted bid prices for the Common Stock in the over-the-counter market are reported by Pinks Sheets LLC or any similar organization. “TIA” means the Trust Indenture Act of 1939 (15 U.S.C. ss.77aaa-77bbbb) as in effect on the date on which this Indenture is qualified under the TIA; provided, however, that in the event the Trust Indenture Act of 1939 is amended after such date, then “TIA” means, to the extent required by such amendment, the Trust Indenture Act of 1939 as so amended. “Trading Day” means a day during which trading in securities generally occurs on the principal U.S. national or regional securities exchange or market on which the Common Stock is then listed or quoted or, if the Common Stock is not then listed or quoted on a national or regional securities exchange or market, on the principal other market on which the Common Stock is traded. “Trustee” means The Bank of New York Trust Company, N.A. until a successor replaces The Bank of New York Trust Company, N.A. in accordance with the applicable provisions of this Indenture and thereafter means the successor serving hereunder. “Unrestricted Notes Certificate” means a certificate substantially in the form set forth in Annex B. “Voting Stock” of any Person as of any date means the Capital Stock of such Person that is at the time entitled to vote in the election of the board of directors of such Person. 9 Section 1.02Other Definitions. Defined in Term Section “Accepted Purchased Shares” 10.07(g) “Additional Notes” 2.02 “Additional Shares” 10.01(b) “Authentication Order” 2.02 “Constituent Person” 10.15 “Conversion Date” 10.02(a) “Conversion Rate” 10.01(a) “Conversion Settlement Date” 10.01(a) “Current Market Price” 10.07(h) “Event of Default” 6.01 “Ex-date” 10.07(i) “Expiration Date” 10.07(f) “fair market value” 10.07(j) “Five Year Repurchase Date” 11.02 “Fundamental Change Repurchase Date” 11.01(b) “Fundamental Change Repurchase Price” 11.01(a) “Initial Notes” 2.02 “Non-Electing Share” 10.15 “Note Register” 2.03 “Offer Expiration Date” 10.07(g) “Paying Agent” 2.03 “Payment Default” 6.01 “Purchased Shares” 10.07(f) “Registrar” 2.03 “Repurchase Notice” 11.01 “Restricted Global Note” 2.01 “Rule 144A Information” 4.10 “Specified Percentage” 10.03 “Spin-Off” 10.07(e) “Statistical Release” 10.08 “Trigger Event” 10.07(d) Section 1.03Incorporation by Reference of Trust Indenture Act. Whenever this Indenture refers to a provision of the TIA, the provision is incorporated by reference in and made a part of this Indenture.The following TIA terms used in this Indenture have the following meanings: “indenture securities” means the Notes; “indenture security Holder” means a Holder of a Note; “indenture to be qualified” means this Indenture; “indenture trustee” or “institutional trustee” means the Trustee; and 10 “obligor” on the Notes means the Company and any successor obligor upon the Notes. All other terms used in this Indenture that are defined by the TIA, defined by TIA reference to another statute or defined by SEC rule under the TIA have the meanings so assigned to them. Section 1.04Rules of Construction. Unless the context otherwise requires: (a)a term has the meaning assigned to it; (b)an accounting term not otherwise defined has the meaning assigned to it in accordance with GAAP; (c)“or” is not exclusive and “including” means “including without limitation”; (d)words in the singular include the plural, and in the plural include the singular; (e)provisions apply to successive events and transactions; (f)references to sections of or rules under the Securities Act shall be deemed to include substitute, replacement of successor sections or rules adopted by the Commission from time to time; (g)references to any statute, law, rule or regulation shall be deemed to refer to the same as from time to time amended and in effect and to any successor statute, law, rule or regulation; and (h)references to any contract, agreement or instrument shall mean the same as amended, modified, supplemented or amended and restated from time to time, in each case, in accordance with any applicable restrictions contained in this Indenture. ARTICLE 2 THE NOTES Section 2.01Form and Dating. The Notes and the conversion notices shall be substantially in the form of Exhibit A hereto.The Notes may have notations, legends or endorsements required by law, stock exchange rule or usage.Each Note shall be dated the date of its authentication.The Principal Amount of the Notes shall be in denominations of $1,000 and integral multiples thereof. The terms and provisions contained in the Notes shall constitute, and are hereby expressly made, a part of this Indenture and the Company and the Trustee, by their execution and delivery of this Indenture, expressly agree to such terms and provisions and to be bound thereby. 11 To the extent any provision of any Note conflicts with the express provisions of this Indenture, the provisions of this Indenture shall govern and be controlling. Upon their original issuance, Initial Notes shall be issued in the form of one or more Global Notes in definitive, fully registered form without interest coupons and without the Restricted Note Legend.Additional Notes shall be issued in the form of one or more Global Notes in definitive, fully registered form without interest coupons and, unless issued pursuant to an effective registration statement under the Securities Act, bearing the Restricted Note Legend.Global Notes bearing the Restricted Note Legend, together with their Successor Notes which are Global Notes, are collectively herein called the “Restricted Global Notes”.Global Note shall be registered in the name of DTC, as Depositary, or its nominee and deposited with the Trustee, as custodian for DTC, for credit by DTC to the respective accounts of beneficial owners of the Notes represented thereby (or such other accounts as they may direct). Section 2.02Execution and Authentication. Two Officers shall sign the Notes for the Company by manual or facsimile signature. If an Officer whose signature is on a Note no longer holds that office at the time a Note is authenticated, the Note shall nevertheless be valid. A Note shall not be valid until authenticated by the manual signature (which may be by facsimile) of the Trustee.The signature shall be conclusive evidence that the Note has been authenticated under this Indenture. At any time and from time to time after the execution and delivery of this Indenture, the Company may deliver Notes executed by the Company to the Trustee for authentication; and the Trustee shall authenticate and deliver such Notes upon a written order of the Company signed by an Officer of the Company (an “Authentication Order”).Such Authentication Order shall specify the amount of Notes to be authenticated and the date on which the Notes are to be authenticated and whether the Notes are to be issued as one or more Global Notes and such other information as the Company may include or the Trustee may reasonably request.The aggregate Principal Amount of Notes that may be outstanding under this Indenture is unlimited; provided that upon initial issuance, the aggregate Principal Amount of Notes outstanding shall not exceed $479,168,000, except as provided in Section2.08.The Company, without the consent of the Holders of Notes, may issue additional Notes (the “Additional Notes”) from time to time having identical terms and conditions as the Notes originally issued under this Indenture (the “Initial Notes”), except for any difference in the issue price and interest accrued prior to the issue date of such Additional Notes; provided that such Additional Notes are fungible with the Initial Notes for United States federal income tax purposes.The Initial Notes and any Additional Notes shall constitute a single series of debt securities and, in circumstances in which this Indenture provides for Holders of Notes to vote or take any action, the Holders of Initial Notes and the Holders of any Additional Notes shall vote or take such action as a single class. The Trustee may appoint an authenticating agent acceptable to the Company to authenticate Notes.An authenticating agent may authenticate Notes whenever the Trustee may do so.Each reference in this Indenture to authentication by the Trustee includes authentication 12 by such agent.An authenticating agent has the same rights as an Agent to deal with Holders or an Affiliate of the Company. Section 2.03Registrar; Conversion Agent; and Paying Agent. The Company shall maintain an office or agency where Notes may be presented for registration of transfer, exchange, conversion, redemption or repurchase (“Registrar” and with respect to conversion, “Conversion Agent”) and an office or agency where Notes may be presented for payment (“Paying Agent”).The Registrar shall keep a register of the Notes and of their transfer, exchange and conversion (the register maintained in such office, the “Note Register”).The Company may appoint one or more co-registrars or conversion agents and one or more additional paying agents.The term “Registrar” includes any co-registrar, the term “Conversion Agent” includes any co-conversion agent and the term “Paying Agent” includes any additional paying agent.The Company may change any Paying Agent, Registrar or Conversion Agent without notice to any Holder.The Company shall promptly notify the Trustee in writing of the name and address of any agent not a party to this Indenture.If the Company fails to appoint or maintain another entity as Registrar, Paying Agent or Conversion Agent, the Trustee shall act as such.The Company or any of its Subsidiaries may act as Paying Agent, Registrar or Conversion Agent. The Company initially appoints DTC to act as Depositary with respect to the Global Notes. The Company initially appoints the Trustee to act as the Registrar, Paying Agent and Conversion Agent and custodian with respect to the Global Notes. Section 2.04Paying Agent to Hold Money in Trust. The Company shall require each Paying Agent other than the Trustee to agree in writing that the Paying Agent shall hold in trust for the benefit of Holders or the Trustee all money held by the Paying Agent for the payment of the Principal Amount, premium, if any, or interest on the Notes, and shall notify the Trustee of any default by the Company in making any such payment.While any such default continues, the Trustee may require a Paying Agent to pay all money held by it to the Trustee.The Company at any time may require a Paying Agent to pay all money held by it to the Trustee.Upon payment over to the Trustee, the Paying Agent (if other than the Company or a Subsidiary) shall have no further liability for the money.If the Company or a Subsidiary acts as Paying Agent, it shall segregate and hold in a separate trust fund for the benefit of the Holders all money held by it as Paying Agent.Upon any bankruptcy or reorganization proceedings relating to the Company, the Trustee shall serve as Paying Agent for the Notes. Section 2.05Holder Lists. The Trustee shall preserve in as current a form as is reasonably practicable the most recent list available to it of the names and addresses of all Holders and shall otherwise comply with TIA ss.312(a).If the Trustee is not the Registrar, the Company shall furnish to the Trustee at least seven Business Days before each interest payment date and at such other times as the Trustee may request in writing, a list in such form and as of such date as the Trustee may 13 reasonably require of the names and addresses of the Holders of Notes and the Company shall otherwise comply with TIA ss.312(a). Section 2.06Global Notes; Non-global Notes; Book-Entry Provisions. (a)Global Notes (i)Each Global Note authenticated under this Indenture shall be registered in the name of the Depositary designated by the Company for such Global Note or a nominee thereof and delivered to such Depositary or a nominee thereof or custodian therefor, and each such Global Note shall constitute a single Note for all purposes of this Indenture. (ii)Notwithstanding any other provisions of this Indenture or the Notes, a Global Note shall not be exchanged in whole or in part for a Note registered in the name of any Person other than the Depositary or one or more nominees thereof, provided that a Global Note may be exchanged for Notes registered in the names of any Person designated by the Depositary in the event that (A) the Depositary has notified the Company that it is unwilling or unable to continue as Depositary for such Global Note or such Depositary has ceased to be a “clearing agency” registered under the Exchange Act, and a successor Depositary is not appointed by the Company within 90 days, (B) to the extent permitted by the Depositary, the Company, in its sole discretion, determines at any time that the Notes shall no longer be represented by Global Notes and shall inform such Depositary of such determination; or (C) there is a request by or on behalf of the Depository in accordance with its customary procedures to exchange an interest in the Global Notes for Non-global Notes.Any Global Note exchanged pursuant to clause (A) above shall be so exchanged in whole and not in part, and any Global Note exchanged pursuant to clause (B) or (C) above may be exchanged in whole or from time to time in part as directed by the Depositary.Any Note issued in exchange for a Global Note or any portion thereof shall be a Global Note; provided that any such Note so issued that is registered in the name of a person other than the Depositary or a nominee thereof shall not be a Global Note. (iii)If any Global Note is to be exchanged for other Notes or canceled in whole, it shall be surrendered by or on behalf of the Depositary or its nominee to the Trustee, as Note Registrar, for exchange or cancellation, as provided in this Article 2.If any Global Note is to be exchanged for other Notes or canceled in part, or if another Note is to be exchanged in whole or in part for a beneficial interest in any Global Note, in each case, as provided in Section2.07, then either (A) such Global Note shall be so surrendered for exchange or cancellation, as provided in this Article 2, or (B) the Principal Amount thereof shall be reduced or increased by an amount equal to the portion thereof to be so exchanged or canceled, or equal to the Principal Amount of such other Note to be so exchanged for a beneficial interest therein, as the case may be, by means of an appropriate adjustment made on the records of the Trustee, as Registrar, whereupon the Trustee, in accordance with the Applicable Procedures, shall instruct the Depositary or its authorized representative to make a corresponding adjustment to its records.Upon any such surrender or adjustment of a Global Note, the Trustee shall, subject to Section2.07(c) and as otherwise provided in this Article 2, authenticate and deliver any Notes issuable in exchange for such Global Note (or any portion thereof) to or upon the order of, and registered in such names as may be directed by, the Depositary or its authorized representative.Upon the request of the Trustee in connection with the occurrence of any of the events specified 14 in the preceding paragraph, the Company shall promptly make available to the Trustee a reasonable supply of Notes that are not in the form of Global Notes.The Trustee shall be entitled to rely upon any order, direction or request of the Depositary or its authorized representative which is given or made pursuant to this Article 2 if such order, direction or request is given or made in accordance with the Applicable Procedures. (iv)Every Note authenticated and delivered upon registration of transfer of, or in exchange for or in lieu of, a Global Note or any portion thereof, whether pursuant to this Article 2 or otherwise, shall be authenticated and delivered in the form of, and shall be, a registered Global Note, unless such Note is registered in the name of a Person other than the Depositary for such Global Note or a nominee thereof, in which case such Note shall be authenticated and delivered in definitive, fully registered form, without interest coupons. (v)The Depositary or its nominee, as registered owner of a Global Note, shall be the Holder of such Global Note for all purposes under the Indenture and the Notes, and owners of beneficial interests in a Global Note shall hold such interests pursuant to the Applicable Procedures.Accordingly, any such owner’s beneficial interest in a Global Note shall be shown only on, and the transfer of such interest shall be effected only through, records maintained by the Depositary or its nominee or its Agent Members and such owners of beneficial interests in a Global Note shall not be considered the owners or holders thereof. (b)Non-global Notes.Notes issued upon the events described in Section2.06(a)(ii) shall be in definitive, fully registered form, without interest coupons, and shall bear the Restricted Notes Legend if and as required by this Indenture. Section 2.07 Registration; Registration of Transfer and Exchange; Restrictions on Transfer. (a)Upon surrender for registration of transfer of any Note at an office or agency of the Company designated pursuant to Section2.03 for such purpose, the Company shall execute, and the Trustee shall authenticate and deliver, in the name of the designated transferee or transferees, one or more new Notes of any authorized denominations and of a like aggregate Principal Amount and bearing such restrictive legends as may be required by this Indenture. At the option of the Holder, and subject to the other provisions of this Section2.07, Notes may be exchanged for other Notes of any authorized denomination and of a like aggregate Principal Amount, upon surrender of the Notes to be exchanged at any such office or agency.Whenever any Notes are so surrendered for exchange, and subject to the other provisions of this Section2.07, the Company shall execute, and the Trustee shall authenticate and deliver, the Notes which the Holder making the exchange is entitled to receive.Every Note presented or surrendered for registration of transfer or for exchange shall (if so required by the Company or the Registrar) be duly endorsed, or be accompanied by a written instrument of transfer in form satisfactory to the Company, the Trustee and the Registrar duly executed, by the Holder thereof or its attorney duly authorized in writing. All Notes issued upon any registration of transfer or exchange of Notes shall be the legal, valid and binding obligations of the Company, evidencing the same debt and entitled to the same 15 benefits under this Indenture as the Notes surrendered upon such registration of transfer or exchange. No service charge shall be made to a Holder for any registration of transfer or exchange of Notes except as provided in Section2.08, but the Company may require payment of a sum sufficient to cover any tax or other governmental charge that may be imposed in connection with any registration of transfer or exchange of Notes, other than exchanges pursuant to Section2.06, 9.05, 10.02, 11.01 or 11.02 (other than where the shares of Common Stock are to be issued or delivered in a name other than that of the Holder of the Note) not involving any transfer and other than any stamp and other duties, if any, which may be imposed in connection with any such transfer or exchange by the United States or any political subdivision thereof or therein, which shall be paid by the Company. In the event of a redemption of the Notes, neither the Company nor the Registrar will be required (a) to register the transfer of or exchange any Non-global Note for a period of 15 days immediately preceding the date notice is given identifying the certificate numbers of the Notes called for such redemption or (b) to register the transfer of or exchange any Non-global Note, or portion thereof, called for redemption. (b)Certain Transfers and Exchanges.Notwithstanding any other provision of this Indenture or the Notes, transfers and exchanges of Notes and beneficial interests in a Global Note of the kinds specified in this Section2.07(b) shall be made only in accordance with this Section2.07(b). (i)Restricted Global Note to Restricted Non-global Note.In the event that Non-global Notes are to be issued pursuant to Section2.06(a)(ii) in connection with any transfer of Notes, such transfer may be effected only in accordance with the provisions of this Clause (b)(i) and subject to the Applicable Procedures.Upon receipt by the Trustee, as Registrar, of (A)an Authentication Order from the Company directing the Trustee, as Registrar, to (x) authenticate and deliver one or more Notes of the same aggregate Principal Amount as the beneficial interest in the Restricted Global Note to be transferred, such instructions to contain the name or names of the designated transferee or transferees, the authorized denomination or denominations of the Notes to be so issued and appropriate delivery instructions and (y) decrease the beneficial interest of a specified Agent Member’s account in a Restricted Global Note by a specified Principal Amount not greater than the Principal Amount of such Restricted Global Note, and (B) such other certifications, legal opinions or other information as the Company or the Trustee may reasonably require to confirm that such transfer is being made pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act, then the Trustee, as Registrar, shall decrease the Principal Amount of the Restricted Global Note by the specified amount and authenticate and deliver Notes in accordance with such instructions from the Company as provided in Section2.06(a)(iii). (ii)Restricted Non-global Note to Restricted Global Note.If the Holder of a Restricted Non-global Note wishes at any time to transfer all or any portion of such Restricted Non-global Note to a Person who wishes to take delivery thereof in the form of a beneficial interest in the Restricted Global Note, such transfer may be effected only in accordance with the provisions of this Clause (b)(ii) and subject to the Applicable Procedures.Upon receipt by the 16 Trustee, as Registrar, of (A) such Restricted Non-global Note as provided in Section2.07(a) and written instructions from the Company directing that a beneficial interest in the Restricted Global Note in a specified Principal Amount not greater than the Principal Amount of such Restricted Non-global Note be credited to a specified Agent Member’s account and (B) a Restricted Notes Certificate, satisfactory to the Trustee and duly executed by such Holder or its attorney duly authorized in writing, then the Trustee, as Registrar, shall cancel such Restricted Non-global Note (and issue a new Restricted Non-global Note in respect of any untransferred portion thereof) as provided in Section2.07(a) and increase the Principal Amount of the Restricted Global Note by the specified Principal Amount as provided in Section2.06(a)(iii). (iii)Exchanges Between Global Note and Non-global Note.A beneficial interest in a Global Note may be exchanged for a Non-global Note only as provided in Section2.06(a)(iii), provided that, if such interest is a beneficial interest in the Restricted Global Note, then such interest shall be exchanged for a Restricted Non-global Note (subject in each case to Section2.07(c)).A Restricted Non-global Note may be exchanged for a beneficial interest in a Global Note only if such exchange occurs in connection with a transfer effected in accordance with Clause (b)(ii) above. (c)Securities Act Legends.All Additional Notes issued pursuant to this Indenture, and all Successor Notes therefor, shall bear the Restricted Notes Legend, subject to the following: (i)subject to the following Clauses of this Section2.07(c), a Note or any portion thereof which is exchanged, upon transfer or otherwise, for a Global Note or any portion thereof shall bear the Restricted Notes Legend borne by such Global Note for which the Note was exchanged; (ii)subject to the following Clauses of this Section2.07(c), a new Note which is not a Global Note and is issued in exchange for another Note (including a Global Note) or any portion thereof, upon transfer or otherwise, shall bear the Restricted Notes Legend borne by the Note for which the new Note was exchanged; (iii)the Initial Notes and any Additional Notes which are sold or otherwise disposed of pursuant to an effective registration statement under the Securities Act, together with their Successor Notes shall not bear a Restricted Notes Legend; the Company shall inform the Trustee in writing of the effective date of any such registration statement registering Additional Notes under the Securities Act and shall notify the Trustee at any time when prospectuses must be delivered with respect to Additional Notes to be sold pursuant to such registration statement.The Trustee shall not be liable for any action taken or omitted to be taken by it in good faith in accordance with the aforementioned registration statement; (iv)at any time after the Notes may be freely transferred without registration under the Securities Act or without being subject to transfer restrictions pursuant to the Securities Act, a new Note which does not bear a Restricted Notes Legend may be issued in exchange for or in lieu of a Note (other than a Global Note) or any portion thereof which bears such a legend if the Trustee has received an Unrestricted Notes Certificate, satisfactory to the Trustee and duly executed by the Holder of such Note bearing a Restricted Notes Legend or its attorney duly 17 authorized in writing, and after such date and receipt of such certificate, the Trustee shall authenticate and deliver such new Note in exchange for or in lieu of such other Note as provided in this Article 2; (v)a new Note which does not bear a Restricted Notes Legend may be issued in exchange for or in lieu of a Note or any portion thereof which bears such a legend if, in the Company’s judgment, placing such a legend upon such new Note is not necessary to ensure compliance with the registration requirements of the Securities Act, and the Trustee, at the direction of the Company, shall authenticate and deliver such a new Note as provided in this Article 2; and (vi)notwithstanding the foregoing provisions of this Section2.07(c), a Successor Note of a Note that does not bear a Restricted Notes Legend shall not bear such legend unless the Company has reasonable cause to believe that such Successor Note is a “restricted security” within the meaning of Rule 144, in which case the Trustee, at the direction of the Company, shall authenticate and deliver a new Note bearing a Restricted Notes Legend in exchange for such Successor Note as provided in this Article 2. (d)Any stock certificate representing shares of Common Stock issued upon conversion of Notes bearing the Restricted Notes Legend shall bear a legend substantially in the form of the Restricted Notes Legend borne by such Notes, to the extent required by this Indenture, unless such shares of Common Stock have been sold pursuant to a registration statement that has been declared effective under the Securities Act (and which continues to be effective at the time of such transfer) or sold pursuant to Rule 144(k) of the Securities Act, or unless otherwise agreed by the Company in writing with written notice thereof to the transfer agent for the Common Stock.With respect to the transfer of shares of Common Stock issued upon conversion of Notes that are restricted hereunder, any deliveries of certificates, legal opinions or other instruments that would be required to be made to the Registrar in the case of a transfer of Notes, as described above, shall instead be made to the transfer agent for the Common Stock.Any stock certificate representing shares of Common Stock issued upon conversion of Notes not bearing the Restricted Notes Legend shall not bear a legend in the form of the Restricted Notes Legend, unless the Company has reasonable cause to believe that such Common Stock is a “restricted security” within the meaning of Rule 144, in which case such stock certificate shall bear a legend substantially in the form of the Restricted Notes Legend. (e)Neither the Trustee, the Paying Agent nor any of their agents shall (i) have any duty to monitor compliance with or with respect to any federal or state or other securities or tax laws or (ii) have any duty to obtain documentation on any transfers or exchanges other than as specifically required hereunder. Section 2.08Replacement Notes. If any mutilated Note is surrendered to the Trustee or the Company and the Trustee receives evidence to its satisfaction of the destruction, loss or theft of any Note, the Company shall issue and the Trustee, upon receipt of an Authentication Order, shall authenticate a replacement Note if the Trustee’s requirements are met.If required by the Trustee or the Company, an indemnity bond must be supplied by the Holder that is sufficient in the judgment of 18 the Trustee and the Company to protect the Company, the Trustee, any Agent and any authenticating agent from any loss that any of them may suffer if a Note is replaced.The Company and the Trustee may charge for their expenses in replacing a Note.Every replacement Note is an additional legally binding obligation of the Company and shall be entitled to all of the benefits of this Indenture equally and proportionately with all other Notes duly issued hereunder. Section 2.09Outstanding Notes. The Notes outstanding at any time are all the Notes authenticated by the Trustee except for those canceled by it, those delivered to it for cancellation, those reductions in the interest in a Global Note effected by the Trustee in accordance with the provisions of this Indenture, and those described in this Section as not outstanding.Except as set forth in Section2.10, a Note does not cease to be outstanding because either of the Company or an Affiliate of the Company holds the Note. If a Note is replaced pursuant to Section2.08, it ceases to be outstanding unless the Trustee receives proof satisfactory to it that the replaced Note is held by a bona fide purchaser. If the Principal Amount of any Note is considered paid under Section4.01, it ceases to be outstanding and interest on it ceases to accrue. If the Paying Agent (other than the Company, a Subsidiary or an Affiliate of any thereof) holds, on a Redemption Date, Fundamental Change Repurchase Date, Five Year Repurchase Date or maturity date, money sufficient to pay Notes payable on that date, then on and after that date such Notes shall be deemed to be no longer outstanding and shall cease to accrue interest. If a Note is converted into Common Stock pursuant to Article 10, it ceases to be outstanding and interest on it ceases to accrue on the day of surrender of such Note or conversion. Section 2.10Treasury Notes. In determining whether the Holders of the required Principal Amount of Notes have concurred in any direction, waiver or consent, or whether the Holders of the requisite Principal Amount of outstanding Notes are present at a meeting of Holders of Notes for quorum purposes, Notes owned by the Company, or by any Person directly or indirectly controlling or controlled by or under direct or indirect common control with the Company, shall be considered as though not outstanding, except that for the purposes of determining whether the Trustee shall be protected in relying on any such direction, waiver or consent, or any such determination as to the presence of a quorum, only Notes that a Responsible Officer of the Trustee knows are so owned shall be so disregarded. Section 2.11Temporary Notes. Until certificates representing Notes are ready for delivery, the Company may prepare and the Trustee, upon receipt of an Authentication Order, shall authenticate temporary Notes.Temporary Notes shall be substantially in the form of certificated Notes but may have variations that the Company considers appropriate for temporary Notes and as shall be reasonably 19 acceptable to the Trustee.Without unreasonable delay, the Company shall prepare and the Trustee shall authenticate definitive Notes in exchange for temporary Notes. Holders of temporary Notes shall be entitled to all of the benefits of this Indenture. Section 2.12Cancellation. The Company at any time may deliver Notes to the Trustee for cancellation.The Registrar, Conversion Agent and Paying Agent shall forward to the Trustee any Notes surrendered to them for registration of transfer, exchange, conversion or payment.The Trustee and no one else shall cancel all Notes surrendered for registration of transfer, exchange, conversion, payment, replacement or cancellation and shall dispose of such canceled Notes in its customary manner.The Company may not issue new Notes to replace Notes that they have paid or that have been delivered to the Trustee for cancellation. Section 2.13Defaulted Interest. If the Company defaults in a payment of interest on the Notes, it shall pay the defaulted interest in any lawful manner plus, to the extent lawful, interest payable on the defaulted interest, to the Persons who are Holders on a subsequent special record date, in each case at the rate provided in the Notes and in Section4.01.The Company shall notify the Trustee in writing of the amount of defaulted interest proposed to be paid on each Note and the date of the proposed payment.The Company shall fix or cause to be fixed each such special record date and payment date; provided that no such special record date shall be less than 10 days prior to the related payment date for such defaulted interest.At least 15 days before the special record date, the Company (or, upon the written request of the Company, the Trustee in the name and at the expense of the Company) shall mail or cause to be mailed to Holders a notice that states the special record date, the related payment date and the amount of such interest to be paid. Section 2.14Computation of Interest. Interest on the Notes shall be computed on the basis of a 360-day year of twelve 30-day months. Section 2.15CUSIP Numbers. The Company in issuing the Notes may use “CUSIP” numbers (if then generally in use), and, if so, the Trustee shall use “CUSIP” numbers in notices of redemption as a convenience to Holders; provided that any such notice may state that no representation is made as to the correctness of such numbers either as printed in the Notes or as contained in any notice of a redemption and that reliance may be placed only on the other identification numbers printed on the Notes, and any such redemption shall not be affected by any defect in or omission of such numbers.The Company will promptly notify the Trustee of any change in the “CUSIP” numbers. 20 ARTICLE 3 REDEMPTION AND PREPAYMENT Section 3.01Notices to Trustee. If the Company elects to redeem Notes pursuant to the optional redemption provisions of Section3.07, it shall furnish to the Trustee, at least 15 days prior to the giving of the notice and at least 30 days but not more than 60 days before a Redemption Date, an Officers’ Certificate setting forth (i) the Redemption Date, (ii) the Principal Amount of Notes to be redeemed, (iii) whether the Company will deliver shares of Common Stock, or cash in lieu thereof, upon conversion of Notes called for redemption, (v) if the Company elects to deliver cash upon any such conversion, the percentage of the Conversion Rate with respect to which the Company will pay cash and (vi) whether the Company will deliver cash or shares of Common Stock with respect to any Redemption Make Whole Amount owed upon conversion. Section 3.02Selection of Notes to Be Redeemed. If less than all of the Notes are to be redeemed at any time, the Trustee shall select the Notes to be redeemed among the Holders of the Notes on a pro rata basis, by lot or in accordance with any other method the Trustee considers fair and appropriate.In the event of partial redemption by lot, the particular Notes to be redeemed shall be selected, unless otherwise provided herein, not less than 30 nor more than 60 days prior to the Redemption Date by the Trustee from the outstanding Notes not previously called for redemption.If any Note selected for partial redemption is converted in part before termination of the conversion right with respect to the portion of the Note so selected, the converted portion of such Note shall be deemed (so far as may be) to be the portion selected for redemption.Notes which have been converted during a selection of Notes to be redeemed may be treated by the Trustee as outstanding for the purpose of such selection. The Trustee shall promptly notify the Company in writing of the Notes selected for redemption and, in the case of any Note selected for partial redemption, the Principal Amount thereof to be redeemed.The Principal Amount of Notes and portions of Notes selected shall be in amounts of $1,000 or whole multiples of $1,000; except that if all of the Notes of a Holder are to be redeemed, the entire outstanding Principal Amount of Notes held by such Holder, even if not a multiple of $1,000, shall be redeemed.Except as provided in the preceding sentence, provisions of this Indenture that apply to Notes called for redemption also apply to portions of Notes called for redemption. Section 3.03Notice of Redemption. At least 30 days but not more than 60 days before a Redemption Date, the Company shall mail or cause to be mailed, by first class mail, a notice of redemption to each Holder whose Notes are to be redeemed at its registered address. The notice shall identify the Notes (including applicable CUSIP numbers) to be redeemed and shall state: 21 (a)the Redemption Date; (b)the Redemption Price; (c)whether the Company will deliver shares of Common Stock or cash in lieu thereof upon conversion of any Notes called for redemption; (d)if the Company elects to deliver cash upon any such conversion, the percentage of the Conversion Rate with respect to which the Company will pay cash; (e)whether the Company will deliver cash or shares of Common Stock with respect to any Redemption Make Whole Amount owed upon conversion; (f)if any Note is being redeemed in part, the portion of the Principal Amount of such Note to be redeemed and that, after the Redemption Date upon surrender of such Note, a new Note or Notes in Principal Amount equal to the unredeemed portion shall be issued upon cancellation of the original Note; (g)the name and address of the Paying Agent; (h)that Notes called for redemption must be surrendered to the Paying Agent to collect the Redemption Price; (i)that, unless the Company defaults in making such redemption payment, interest on Notes called for redemption ceases to accrue on and after the Redemption Date; (j)that no representation is made as to the correctness or accuracy of the CUSIP number, if any, listed in such notice or printed on the Notes; and (k)the Conversion Rate, that there is a right to convert the Notes to be redeemed, the date on which the right to convert the Notes to be redeemed will terminate (which shall be the Business Day immediately preceding the Redemption Date) and the places where Notes may be surrendered for conversion or the procedures for surrendering Notes. At the Company’s request, the Trustee shall give the notice of redemption in the Company’s name and at its expense; provided, however, that the Company shall have delivered to the Trustee, at least 45 days prior to the Redemption Date, an Officers’ Certificate requesting that the Trustee give such notice and setting forth the information to be stated in such notice as provided in the preceding paragraph. Section 3.04Effect of Notice of Redemption. Once notice of redemption is mailed in accordance with Section3.03, Notes called for redemption become irrevocably due and payable on the Redemption Date at the Redemption Price.A notice of redemption may not be conditional. 22 Section 3.05Deposit of Redemption Price. At or prior to 10:00 a.m., New York City time, on the Redemption Date, the Company shall deposit with the Trustee or with the Paying Agent money sufficient to pay the Redemption Price of all Notes to be redeemed on that date.The Trustee or the Paying Agent shall promptly return to the Company any money deposited with the Trustee or the Paying Agent by the Company in excess of the amounts, including but not limited to any amounts in respect of Notes that are converted (subject to Section10.02), necessary to pay the Redemption Price of all Notes to be redeemed.If the Company complies with the provisions of the first sentence of this Section3.05, on and after the Redemption Date interest shall cease to accrue on the Notes or the portions of Notes called for redemption.If any Note called for redemption shall not be so paid upon surrender for redemption because of the failure of the Company to comply with this paragraph, interest shall be paid on the unpaid Principal Amount from the Redemption Date and such Note shall remain convertible until such Principal Amount is paid, and to the extent lawful on any interest not paid on such unpaid Principal Amount, in each case at the rate provided in the Notes and in Section4.01. Section 3.06Notes Redeemed in Part. Upon surrender of a Note that is redeemed in part, the Company shall issue and, upon the Company’s written request, the Trustee shall authenticate for the Holder at the expense of the Company a new Note equal in Principal Amount to the unredeemed portion of the Note surrendered. Section 3.07Optional Redemption. (a)Prior to October 1, 2010, the Company may redeem the Notes, in whole or in part, upon not less than 30 nor more than 60 days’ notice, for cash at a price (the “Redemption Price”) equal to 100% of the Principal Amount of such Notes plus accrued and unpaid interest, if any, on such Notes to, but excluding, the Redemption Date, but only if the Sale Price of the Common Stock has exceeded, for at least 20 Trading Days in any consecutive 30 Trading Day period ending on the date the Company gives such notice, 180% of the Conversion Price on each such Trading Day.Commencing on, and including, October 1, 2010 until, but excluding, October 1, 2012, the Company may redeem the Notes, in whole or in part, upon not less than 30 nor more than 60 days’ notice, for cash at the Redemption Price , but only if the Sale Price of the Common Stock has exceeded, for at least 20 Trading Days in any consecutive 30 Trading Day period ending on the date the Company gives such notice, 150% of the Conversion Price on each such Trading Day.On and after October 1, 2012, the Company may redeem the Notes, in whole or in part upon not less than 30 nor more than 60 days’ notice, for cash at the Redemption Price.Notwithstanding the foregoing, if a Note is redeemed on an Interest Payment Date or during the Record Date Period, then any accrued and unpaid interest shall be paid to the Person in whose name such Note was registered at the close of business on the applicable Regular Record Date and the amount of any such interest to be paid shall be excluded from the Redemption Price. (b)Any redemption pursuant to this Section3.07 shall be made pursuant to the provisions of Section3.01 through 3.06. 23 (c)No Notes may be redeemed by the Company pursuant to this Section3.07 if the Principal Amount of the Notes has been accelerated (other than as a result of a failure to pay the relevant Redemption Price), and such acceleration has not been rescinded on or prior to the Redemption Date. Section 3.08Mandatory Redemption. Except as otherwise provided in Article 11, the Company shall not be required to make mandatory redemption payments with respect to the Notes. ARTICLE 4 COVENANTS Section 4.01Payment of Notes. The Company shall pay or cause to be paid the Principal Amount, premium, if any, and interest on the Notes on the dates and in the manner provided in the Notes.The Principal Amount, premium, if any, and interest shall be considered paid on the date due if the Paying Agent, if other than the Company or a Subsidiary thereof, holds as of 10:00 a.m. New York City time on the due date money deposited by the Company in immediately available funds and designated for and sufficient to pay the Principal Amount, premium, if any, and interest then due. The Company shall pay interest (including post-petition interest in any proceeding under any Bankruptcy Law) on the overdue Principal Amount at the rate equal to 1% per annum in excess of the then applicable interest rate on the Notes to the extent lawful; the Company shall pay interest (including post-petition interest in any proceeding under any Bankruptcy Law) on overdue installments of interest (without regard to any applicable grace period) at the same rate to the extent lawful. Section 4.02Maintenance of Office or Agency. The Company shall maintain in the Borough of Manhattan, The City of New York, an office or agency (which may be an office of the Trustee or an affiliate or agent of the Trustee, Registrar or co-registrar) where Notes may be surrendered for conversion, redemption, repurchase, registration of transfer or exchange and where notices and demands to or upon the Company in respect of the Notes and this Indenture may be served.The Company shall give prompt written notice to the Trustee of the location, and any change in the location, of such office or agency.If at any time the Company shall fail to maintain any such required office or agency or shall fail to furnish the Trustee with the address thereof, such presentations, surrenders, notices and demands may be made or served at the Corporate Trust Office . The Company may also from time to time designate one or more other offices or agencies where the Notes may be presented or surrendered for any or all such purposes and may from time to time rescind such designations; provided, however, that no such designation or rescission shall in any manner relieve the Company of their obligation to maintain an office or agency in the Borough of Manhattan, the City of New York for such purposes.The Company shall give 24 prompt written notice to the Trustee of any such designation or rescission and of any change in the location of any such other office or agency. The Company hereby designates the office of the Trustee located at The Bank of New York Trust Company, as one such office or agency of the Company in accordance with Section2.03. Section 4.03Reports. The Company shall file with the Trustee and the Commission, and transmit to Holders, such information, documents and other reports, and such summaries thereof, as may be required pursuant to the TIA at the times and in the manner provided pursuant to the TIA; provided that any such information, documents or reports required to be filed with the Commission pursuant to Section13 or 15(d) of the Exchange Act shall be filed with the trustee within 15 days after the same is so required to be filed with the Commission. Delivery of such reports, information and documents to the Trustee is for informational purposes only and the Trustee’s receipt of such shall not constitute constructive notice of any information contained therein or determinable from information contained therein, including the Company’s compliance with any of its covenants hereunder (as to which the Trustee is entitled to rely exclusively on Officers’ Certificates). Section 4.04Compliance Certificate. (a)The Company shall deliver to the Trustee, within 90 days after the end of each fiscal year, an Officers’ Certificate stating that a review of the activities of the Company and its Subsidiaries during the preceding fiscal year have been made under the supervision of the signing Officers with a view to determining whether the Company has kept, observed, performed and fulfilled its obligations under this Indenture, and further stating, as to each such Officer signing such certificate, that to the best of his or her knowledge the Company has kept, observed, performed and fulfilled each and every covenant contained in this Indenture and is not in default in the performance or observance of any of the terms, provisions and conditions of this Indenture (or, if a Default or Event of Default shall have occurred, describing all such Defaults or Events of Default of which he or she may have knowledge and what action the Company is taking or proposes to take with respect thereto) and that to the best of his or her knowledge no event has occurred and remains in existence by reason of which payments on account of the Principal Amount of or interest, if any, on the Notes is prohibited or if such event has occurred, a description of the event and what action the Company is taking or proposes to take with respect thereto. (b)The Company shall, so long as any of the Notes are outstanding, deliver to the Trustee, within five Business Days of any Officer becoming aware of any Default or Event of Default, an Officers’ Certificate specifying such Default or Event of Default and what action the Company is taking or proposes to take with respect thereto. 25 Section 4.05Taxes. The Company shall pay, and shall cause each of its Subsidiaries to pay, prior to delinquency, all material taxes, assessments, and governmental levies except such as are contested in good faith and by appropriate proceedings or where the failure to effect such payment is not adverse in any material respect to the Holders of the Notes. Section 4.06Stay, Extension and Usury Laws. The Company covenants (to the extent that it may lawfully do so) that it shall not at any time insist upon, plead, or in any manner whatsoever claim or take the benefit or advantage of, any stay, extension or usury law wherever enacted, now or at any time hereafter in force, that may affect the covenants or the performance of this Indenture; and the Company (to the extent that it may lawfully do so) hereby expressly waives all benefit or advantage of any such law, and covenants that it shall not, by resort to any such law, hinder, delay or impede the execution of any power herein granted to the Trustee, but shall suffer and permit the execution of every such power as though no such law has been enacted. Section 4.07Corporate Existence. Subject to Article 5, the Company shall do or cause to be done all things necessary to preserve and keep in full force and effect (i) its corporate existence, and the corporate, partnership or other existence of each of its Significant Subsidiaries, in accordance with the respective organizational documents (as the same may be amended from time to time) of the Company or any such Significant Subsidiary and (ii) the rights (charter and statutory), licenses and franchises of the Company and its Significant Subsidiaries; provided, however, that the Company shall not be required to preserve any such right, license or franchise, or the corporate, partnership or other existence of any of its Significant Subsidiaries, if the Company shall determine that the preservation thereof is no longer desirable in the conduct of the business of the Company and its Significant Subsidiaries, taken as a whole, and that the loss thereof is not adverse in any material respect to the Holders of the Notes. Section 4.08Payments for Consent. The Company shall not, and shall not permit any of its Subsidiaries to, directly or indirectly, pay or cause to be paid any consideration to or for the benefit of any Holder of Notes for or as an inducement to any consent, waiver or amendment of any of the terms or provisions of this Indenture or the Notes unless such consideration is offered to be paid and is paid to all Holders of the Notes that consent, waive or agree to amend in the time frame set forth in the solicitation documents relating to such consent, waiver or agreement. Section 4.09Registration and Listing. The Company (i) will effect all registrations with, and obtain all approvals by, all governmental authorities that may be necessary under any United States Federal or state law (including the Securities Act, the Exchange Act and state securities and Blue Sky laws) before the shares of Common Stock issuable upon conversion of Notes are issued and delivered, and qualified or listed as contemplated by clause (ii); and (ii) will qualify the shares of Common Stock 26 Stock required to be issued and delivered upon conversion of Notes, prior to such issuance or delivery, for quotation on the Nasdaq Global Market or, if the Common Stock is not then quoted on the Nasdaq Global Market, on each national securities exchange or quotation system on which outstanding Common Stock is listed or quoted at the time of such delivery (it being understood that the Company shall not be required to register the Notes and the shares of Common Stock under the Securities Act). Section 4.10Delivery of Certain Information. At any time when the Company is not subject to Section13 or 15(d) of the Exchange Act, upon the request of a Holder of a Restricted Note or the holder of shares of Common Stock issued upon conversion thereof, the Company shall promptly furnish or cause to be furnished Rule 144A Information (as defined below) to such Holder of Restricted Notes or such holder of shares of Common Stock issued upon conversion of Restricted Notes, or to a prospective purchaser of any such security designated by any such Holder or holder, as the case may be, to the extent required to permit compliance by such Holder or holder with Rule 144A under the Securities Act (or any successor provision thereto) in connection with the resale of any such security; provided, however, that the Company shall not be required to furnish such information in connection with any request made on or after the date which is two years from the later of (i)the date such a security (or any such predecessor security) was last acquired from the Company or (ii) the date such a security (or any such predecessor security) was last acquired from an “affiliate” of the Company within the meaning of Rule 144 under the Securities Act (or any successor provision thereto).“Rule 144A Information” shall be such information as is specified pursuant to Rule 144A(d)(4) under the Securities Act (or any successor provision thereto). Section 4.11Waiver of Certain Covenants. The Company may omit in any particular instance to comply with any covenant or condition set forth in Sections 4.05 and 4.07 (other than with respect to the existence of the Company (subject to Article 5)) (other than a covenant or condition which under Article 9 cannot be modified or amended without the consent of the Holder of each outstanding Note affected), if before the time for such compliance the Holders shall either (i) through the written consent (or as otherwise in accordance with the Applicable Procedures) of the Holders of at least a majority in aggregate Principal Amount of the Notes then outstanding or (ii) by the adoption of a resolution, at a meeting of Holders of the outstanding Notes at which a quorum is present, by the Holders of at least a majority in Principal Amount of the outstanding Notes represented at such meeting, either waive such compliance in such instance or generally waive compliance with such covenant or condition, but no such waiver shall extend to or affect such covenant or condition except to the extent so expressly waived and, until such waiver shall become effective, the obligations of the Company and the duties of the Trustee or any Paying or Conversion Agent in respect of any such covenant or condition shall remain in full force and effect. 27 ARTICLE 5 SUCCESSORS Section 5.01Merger, Consolidation, or Sale of Assets. The Company may not, directly or indirectly: (1) consolidate or merge with or into another Person (whether or not the Company is the surviving corporation); or (2) sell, lease or otherwise transfer in one transaction or a series of related transactions the consolidated assets of the Company and its Subsidiaries substantially as an entirety to any corporation, limited liability company, partnership or trust organized under the laws of the United States or any of its political subdivisions; unless: (a)either: (i) the Company is the surviving corporation; or (ii) the Person formed by or surviving any such consolidation or merger (if other than the Company) or to which such sale, assignment, transfer, conveyance or other disposition shall have been made is a Person organized or existing under the laws of the United States, any state thereof or the District of Columbia (provided that if the Person formed by or surviving any such consolidation or merger with the Company is not a corporation, a corporate co-issuer shall also be an obligor with respect to the Notes); (b)the surviving entity assumes all the obligations of the Company under the Notes and this Indenture pursuant to agreements reasonably satisfactory to the Trustee; (c)if as a result of such transaction the Notes become convertible into common stock or other securities issued by a third party that is not the successor under the Notes and this Indenture, such third party fully and unconditionally guarantees all obligations of the Company or such successor under the Notes and this Indenture; (d)at the time of such transaction, no Default or Event of Default shall have happened and be continuing; and (e)an Officer’s Certificate and an Opinion of Counsel, each stating that the consolidation, merger or transfer complies with the provisions herein, have been delivered to the Trustee. This Section5.01 shall not apply to a sale, lease, assignment, conveyance or other transfer of assets between or among (i) the Company and Charter Holdco or (ii) the Company and any wholly-owned Subsidiary of Charter Holdco. Section 5.02Successor Corporation Substituted. Upon any consolidation, merger, sale, lease or other transfer of the consolidated assets of the Company and its Subsidiaries substantially as an entirety in accordance with Section5.01, the successor Person formed by such consolidation or into which the Company is merged or to which such transfer is made shall succeed to and (except in the case of a lease) be substituted for, and may exercise every right and power of, the Company under this Indenture with the same effect as if such successor Person had been named therein as the Company, and (except in the 28 case of a lease) the Company shall be released from the obligations under the Notes and this Indenture, except with respect to any obligations that arise from, or are related to, such transaction. ARTICLE 6 DEFAULTS AND REMEDIES Section 6.01Events of Default. An “Event of Default” occurs if: (a)the Company defaults in the payment when due of interest on the Notes and such default continues for a period of 30 days; (b)the Company defaults in payment when due, whether at Maturity, on a Redemption Date, a Fundamental Change Repurchase Date, a Five Year Repurchase Date or otherwise, of the Principal Amount of or premium, if any, on the Notes; (c)the Company fails to give timely notice of (i) the anticipated effective date of a transaction described in clause (2) of the definition of Change of Control pursuant to Section10.01 or (ii) a Fundamental Change pursuant to Section11.01; (d)the Company fails to comply with any of its other covenants or agreements in this Indenture for 30 days after written notice thereof has been given to the Company by the Trustee or to the Company and the Trustee by Holders of at least 25% of the aggregate Principal Amount of the Notes then outstanding; (e)the Company or any of its Significant Subsidiaries fails to make payment under any mortgage, indenture or instrument under which there may be issued or by which there may be secured or evidenced any Indebtedness for money borrowed (or the payment of which is guaranteed by the Company or any of its Significant Subsidiaries) whether such Indebtedness or guarantee now exists or is created after the Issue Date, if that default: (1)is caused by a failure to pay at final stated maturity the principal amount on such Indebtedness prior to the expiration of the grace period provided in such Indebtedness on the date of such default (a “Payment Default”); or (2)results in the acceleration of such Indebtedness prior to its express maturity, and, in the case of each of (1) and (2) above, the principal amount of any such Indebtedness, together with the principal amount of any other such Indebtedness under which there has been a Payment Default or the maturity of which has been so accelerated, aggregates $100 million or more; (f)the Company or any of its Significant Subsidiaries pursuant to or within the meaning of Bankruptcy Law: (i)commences a voluntary case, 29 (ii)consents to the entry of an order for relief against it in an involuntary case, (iii)consents to the appointment of a custodian of it or for all or substantially all of its property, or (iv)makes a general assignment for the benefit of its creditors; or (g)a court of competent jurisdiction enters an order or decree under any Bankruptcy Law that: (i)is for relief against the Company or any of its Significant Subsidiaries in an involuntary case; (ii)appoints a custodian of the Company or any of its Significant Subsidiaries or for all or substantially all of the property of the Company or any of its Significant Subsidiaries; or (iii)orders the liquidation of the Company or any of its Significant Subsidiaries; and the order or decree remains unstayed and in effect for 60 consecutive days; and (h)the Company fails to deliver shares of Common Stock, or cash in lieu thereof, when due upon conversion of any Notes, together with cash in respect of any fractional shares and any Redemption Make Whole Amount due pursuant to Section10.08, and such failure continues for ten days. Section 6.02Acceleration. In the case of an Event of Default arising from clause (f) or (g) of Section6.01 with respect to the Company, all outstanding Notes shall become due and payable immediately without further action or notice.If any other Event of Default occurs and is continuing, the Trustee by notice to the Company or the Holders of at least 25% in aggregate Principal Amount of the then outstanding Notes may declare all the Notes to be due and payable at their Principal Amount together with accrued and unpaid interest, and thereupon the Trustee may, at its discretion, proceed to protect and enforce the rights of the Holders of Notes by appropriate judicial proceedings. Section 6.03Defaults and Remedies. If an Event of Default occurs and is continuing, the Trustee may pursue any available remedy to collect the payment of Principal Amount, premium, if any, and interest on the Notes or to enforce the performance of any provision of the Notes or this Indenture.The Trustee may maintain a proceeding even if it does not possess any of the Notes or does not produce any of them in the proceeding.A delay or omission by the Trustee or any Holder of a Note in exercising any right or remedy accruing upon an Event of Default shall not impair the right or remedy or constitute a waiver of or acquiescence in the Event of Default.All remedies are cumulative to the extent permitted by law. 30 Section 6.04Waiver of Existing Defaults. Holders, either (i) through the written consent (or as otherwise in accordance with the Applicable Procedures) of the Holders of at least a majority in aggregate Principal Amount of the then outstanding Notes by notice to the Trustee or (ii) by the adoption of a written resolution, at a meeting of Holders of the outstanding Notes at which a quorum is present, by the Holders of at least a majority in Principal Amount of the outstanding Notes represented at such meeting, may on behalf of the Holders of all of the Notes waive an existing Default or Event of Default and its consequences hereunder, except (x) a continuing Default or Event of Default in the payment of the Principal Amount of, premium, if any, or interest on, the Notes (whether at Stated Maturity, a Redemption Date, a Fundamental Change Repurchase Date, a Five Year Repurchase Date or otherwise); (y) in respect of the failure to convert the Notes; or (z) in respect of a covenant or provision hereof which under Article 9 cannot be modified or amended without the consent of each Holder of each outstanding Note affected (provided, however, that the Holders of a majority in aggregate Principal Amount of the then outstanding Notes may rescind an acceleration and its consequences, including any related payment default that resulted from such acceleration).Upon any such waiver, such Default shall cease to exist, and any Event of Default arising therefrom shall be deemed to have been cured for every purpose of this Indenture; but no such waiver shall extend to any subsequent or other Default or impair any right consequent thereon. Section 6.05Control by Majority. Holders of a majority in aggregate Principal Amount of the then outstanding Notes may direct the time, method and place of conducting any proceeding for exercising any remedy available to the Trustee or exercising any trust or power conferred on it.However, the Trustee may refuse to follow any direction that conflicts with law or this Indenture, that the Trustee determines may be prejudicial to the rights of other Holders of Notes or that may involve the Trustee in personal liability.The Trustee may take any other action which it deems proper that is not inconsistent with any such directive. Section 6.06Limitation on Suits. A Holder of a Note may pursue a remedy with respect to this Indenture or the Notes only if: (a)the Holder of a Note gives to the Trustee written notice of a continuing Event of Default; (b)the Holders of at least 25% in Principal Amount of the then outstanding Notes make a written request to the Trustee to pursue the remedy; (c)such Holder of a Note or Holders of Notes offer and, if requested, provide to the Trustee indemnity satisfactory to the Trustee against any loss, liability or expense; (d)the Trustee does not comply with the request within 60 days after receipt of the request and the offer and, if requested, the provision of indemnity; and 31 (e)during such 60-day period the Holders of a majority in Principal Amount of the then outstanding Notes do not give the Trustee a direction inconsistent with the request. A Holder of a Note may not use this Indenture to prejudice the rights of another Holder of a Note or to obtain a preference or priority over another Holder of a Note. Section 6.07Rights of Holders of Notes to Receive Payment and to Convert. Notwithstanding any other provision of this Indenture, the right of any Holder of a Note to receive payment of the Principal Amount, premium, if any, and interest on the Note, on or after the Stated Maturity dates (including in connection with a redemption and/or an offer to purchase), or to convert such Note in accordance with Article 10, or to bring suit for the enforcement of any such payment on or after such respective dates or of such right to convert, shall be absolute and unconditional and shall not be impaired or affected without the consent of such Holder. Section 6.08Collection Suit by Trustee. If an Event of Default specified in Section6.01(a) or 6.01(b) occurs and is continuing, the Trustee is authorized to recover judgment in its own name and as trustee of an express trust against the Company for the whole Principal Amount of, premium, if any, and interest remaining unpaid on the Notes and interest on overdue Principal Amount and, to the extent lawful, interest and such further amount as shall be sufficient to cover the costs and expenses of collection, including the reasonable compensation, expenses, disbursements and advances of the Trustee, its agents and counsel. Section 6.09Trustee May File Proofs of Claim. The Trustee is authorized to file such proofs of claim and other papers or documents as may be necessary or advisable in order to have the claims of the Trustee (including any claim for the reasonable compensation, expenses, disbursements and advances of the Trustee, its agents and counsel) and the Holders of the Notes allowed in any judicial proceedings relative to the Company (or any other obligor upon the Notes), their creditors or their property and shall be entitled and empowered to collect, receive and distribute any money or other property payable or deliverable on any such claims and any custodian in any such judicial proceeding is hereby authorized by each Holder to make such payments to the Trustee, and in the event that the Trustee shall consent to the making of such payments directly to the Holders, to pay to the Trustee any amount due to it for the reasonable compensation, expenses, disbursements and advances of the Trustee, its agents and counsel, and any other amounts due the Trustee under Section7.07.To the extent that the payment of any such compensation, expenses, disbursements and advances of the Trustee, its agents and counsel, and any other amounts due the Trustee under Section7.07 out of the estate in any such proceeding, shall be denied for any reason, payment of the same shall be paid out of, any and all distributions, dividends, money, securities and other properties that the Holders may be entitled to receive in such proceeding whether in liquidation or under any plan of reorganization or arrangement or otherwise.Nothing herein contained shall be deemed to authorize the Trustee to authorize or consent to or accept or adopt on behalf of any Holder any plan of reorganization, arrangement, adjustment or composition affecting the Notes 32 or the rights of any Holder, or to authorize the Trustee to vote in respect of the claim of any Holder in any such proceeding. Section 6.10Priorities. If the Trustee collects any money pursuant to this Article, it shall pay out the money in the following order: First: to the Trustee, its agents and attorneys for amounts due under Section7.07, including payment of all compensation, expense and liabilities incurred, and all advances made, by the Trustee and the costs and expenses of collection; Second: to Holders of Notes for amounts due and unpaid on the Notes for Principal Amount, premium, if any, and interest, ratably, without preference or priority of any kind, according to the amounts due and payable on the Notes for Principal Amount, premium, if any and interest, respectively; and Third: to the Company or to such party as a court of competent jurisdiction shall direct.The Trustee may fix a record date and payment date for any payment to Holders of Notes pursuant to this Section6.10. Section 6.11Undertaking for Costs. In any suit for the enforcement of any right or remedy under this Indenture or in any suit against the Trustee for any action taken or omitted by it as a Trustee, a court in its discretion may require the filing by any party litigant in the suit of an undertaking to pay the costs of the suit, and the court in its discretion may assess reasonable costs, including reasonable attorneys’ fees and expenses, against any party litigant in the suit, having due regard to the merits and good faith of the claims or defenses made by the party litigant.This Section does not apply to a suit by the Trustee, a suit by a Holder of a Note pursuant to Section6.07, or a suit by Holders of more than 10% in Principal Amount of the then outstanding Notes. ARTICLE 7 TRUSTEE Section 7.01Duties of Trustee. (a)If an Event of Default has occurred and is continuing, the Trustee shall exercise such of the rights and powers vested in it by this Indenture, and use the same degree of care and skill in its exercise, as a prudent person would exercise or use under the circumstances in the conduct of such person’s own affairs. (b)Except during the continuance of an Event of Default: (i)the duties of the Trustee shall be determined solely by the express provisions of this Indenture and the Trustee need perform only those duties that are specifically 33 set forth in this Indenture and no others, and no implied covenants or obligations shall be read into this Indenture against the Trustee; and (ii)in the absence of bad faith on its part, the Trustee may conclusively rely, as to the truth of the statements and the correctness of the opinions expressed therein, upon certificates or opinions required to be furnished to the Trustee hereunder and conforming to the requirements of this Indenture.However, the Trustee shall examine the certificates and opinions to determine whether or not they conform to the requirements of this Indenture (but need not confirm or investigate the accuracy of any mathematical calculations or other facts stated therein). (c)The Trustee may not be relieved from liabilities for its own gross negligent action, its own gross negligent failure to act, or its own willful misconduct, except that: (i)this paragraph does not limit the effect of paragraph (b) of this Section; (ii)the Trustee shall not be liable for any error of judgment made in good faith by a Responsible Officer, unless it is proved that the Trustee was grossly negligent in ascertaining the pertinent facts; and (iii)the Trustee shall not be liable with respect to any action it takes or omits to take in good faith in accordance with a direction received by it pursuant to Section6.05. (d)Whether or not therein expressly so provided, every provision of this Indenture that in any way relates to the Trustee is subject to paragraphs (a), (b), and (c) of this Section7.01. (e)No provision of this Indenture shall require the Trustee to expend or risk its own funds or incur any liability.The Trustee shall be under no obligation to exercise any of its rights and powers under this Indenture at the request of any Holders, unless such Holder shall have offered to the Trustee security and indemnity satisfactory to it against any loss, liability, claim, damage or expense. (f)The Trustee shall not be liable for interest on any money received by it except as the Trustee may agree in writing with the Company.Money held in trust by the Trustee need not be segregated from other funds except to the extent required by law. (g)The Trustee shall not be bound to make any investigation into the facts or matters stated in any resolution, certificate, statement, instrument, opinion, report, notice, request, direction, consent, order, bond, debenture or other paper or documents. Section 7.02Rights of Trustee. (a)The Trustee may conclusively rely upon any document (whether in its original or facsimile form) believed by it to be genuine and to have been signed or presented by the proper Person.The Trustee need not investigate any fact or matter stated in the document. (b)Before the Trustee acts or refrains from acting, it may require an Officers’ Certificate or an Opinion of Counsel or both.The Trustee shall not be liable for any action it takes or omits 34 to take in good faith in reliance on such Officers’ Certificate or Opinion of Counsel.The Trustee may consult with counsel of its own selection and the advice or opinion of such counsel shall be full and complete authorization and protection from liability in respect of any action taken, suffered or omitted by it hereunder in good faith and in reliance thereon. (c)The Trustee may act through its attorneys and agents and shall not be responsible for the misconduct or negligence of any agent appointed with due care. (d)The Trustee shall not be liable for any action it takes or omits to take in good faith that it believes to be authorized or within the rights or powers conferred upon it by this Indenture. (e)Unless otherwise specifically provided in this Indenture, any demand, request, direction or notice from the Company shall be sufficient if signed by an Officer of the Company. (f)Subject to the duty of the Trustee during an Event of Default to act with the required standard of care, the Trustee shall be under no obligation to exercise any of the rights or powers vested in it by this Indenture at the request or direction of any of the Holders unless such Holders shall have offered to the Trustee reasonable security or indemnity satisfactory to it against the costs, expenses and liabilities that might be incurred by it in compliance with such request or direction. (g)The Trustee shall not be charged with knowledge of any Default or Event of Default unless either (i) a Responsible Officer of the Trustee shall have actual knowledge of such Default or Event of Default or (ii) written notice of such Default or Event of Default shall have been given to and received by a Responsible Officer of the Trustee by the Company or any Holder and such notice refers to the Notes and this Indenture. (h)In no event shall the Trustee be responsible or liable for special, indirect, or consequential loss or damage of any kind whatsoever (including, but not limited to, loss of profit) irrespective of whether the Trustee has been advised of the likelihood of such loss or damage and regardless of the form of action. (i)The rights, privileges, protections, immunities and benefits given to the Trustee, including, without limitation, its right to be indemnified, are extended to, and shall be enforceable by, the Trustee in each of its capacities hereunder, and each agent, custodian and other Person employed to act hereunder. Section 7.03Individual Rights of Trustee. The Trustee in its individual or any other capacity may become the owner or pledgee of Notes and may otherwise deal with the Company or any Affiliate of the Company with the same rights it would have if it were not Trustee.However, in the event that the Trustee acquires any conflicting interest it must eliminate such conflict within 90 days, apply to the Commission for permission to continue as trustee or resign.Any Agent may do the same with like rights and duties.The Trustee is also subject to Sections Section7.10 and 7.11. 35 Section 7.04Trustee’s Disclaimer. The Trustee shall not be responsible for and makes no representation as to the validity or adequacy of this Indenture or the Notes, it shall not be accountable for the Company’s use of the proceeds from the Notes or any money paid to the Company or upon the Company’s direction under any provision of this Indenture, it shall not be responsible for the use or application of any money received by any Paying Agent other than the Trustee, and it shall not be responsible for any statement or recital herein or any statement in the Notes or any other document in connection with the sale of the Notes or pursuant to this Indenture other than its certificate of authentication. Section 7.05Notice of Defaults. If a Default or Event of Default occurs and is continuing and if it is known to a Responsible Officer of the Trustee, the Trustee shall mail to Holders of Notes a notice of the Default or Event of Default within 90 days after the Trustee acquires knowledge thereof.Except in the case of a Default or Event of Default in payment of Principal Amount of, premium, if any, or interest on any Note or in the payment of any obligation in connection with conversion, redemption or repurchase, the Trustee may withhold the notice if and so long as it, in good faith, determines that withholding the notice is in the interests of the Holders of the Notes. Section 7.06Reports by Trustee to Holders of the Notes. Within 60 days after each May 15 beginning with the May 15 following the date of this Indenture, and for so long as Notes remain outstanding, the Trustee shall mail to the Holders of the Notes a brief report dated as of such reporting date that complies with TIA ss.313(a) (but if no event described in TIA ss.313(a) has occurred within the twelve months preceding the reporting date, no report need be transmitted).The Trustee also shall comply with TIA ss.313(b)(2).The Trustee shall also transmit by mail all reports as required by TIA ss.313(c). A copy of each report at the time of its mailing to the Holders of Notes shall be mailed to the Company and filed with the Commission and each stock exchange on which the Notes are listed in accordance with TIA ss.313(d).The Company shall promptly notify the Trustee when the Notes are listed on any stock exchange or delisted therefrom. Section 7.07Compensation and Indemnity. The Company shall pay to the Trustee from time to time compensation for its acceptance of this Indenture and services hereunder as separately agreed in writing.The Trustee’s compensation shall not be limited by any law on compensation of a trustee of an express trust.The Company shall reimburse the Trustee promptly upon request for all reasonable disbursements, advances and expenses incurred or made by it in addition to the compensation for its services.Such expenses shall include the reasonable compensation, disbursements and expenses of the Trustee’s agents and counsel. The Company shall fully indemnify the Trustee against any and all losses, liabilities, claims, damages or expenses (including reasonable legal fees and expenses) incurred by it arising out of or in connection with the acceptance or administration of its duties under this Indenture, including the costs and expenses of enforcing this Indenture against the Company (including this 36 Section7.07) and defending itself against any claim (whether asserted by the Company or any Holder or any other person) or liability in connection with the exercise or performance of any of its powers or duties hereunder, except to the extent any such loss, liability or expense shall be determined to have been caused by its own gross negligence or willful misconduct.The Trustee shall notify the Company promptly of any claim for which it may seek indemnity.Failure by the Trustee to so notify the Company shall not relieve the Company of its obligations hereunder.The Company shall defend the claim and the Trustee shall cooperate in the defense.The Trustee may have separate counsel and the Company shall pay the reasonable fees and expenses of such counsel.The Company need not pay for any settlement made without their consent, which consent shall not be unreasonably withheld. The obligations of the Company in this Section7.07 shall survive resignation or removal of the Trustee and the satisfaction and discharge of this Indenture. The Trustee shall have a lien prior to the Securities as to all property and funds held by it hereunder for any amount owing it or any predecessor Trustee pursuant to this Section 7.07, except with respect to funds held in trust for the benefit of the Holders of particular Securities. When the Trustee incurs expenses or renders services after an Event of Default specified in Section6.01(f) or (g) occurs, the expenses and the compensation for the services (including the fees and expenses of its agents and counsel) are intended to constitute expenses of administration under any Bankruptcy Law. The Trustee shall comply with the provisions of TIA ss.313(b)(2) to the extent applicable. Section 7.08Replacement of Trustee. A resignation or removal of the Trustee and appointment of a successor Trustee shall become effective only upon the successor Trustee’s acceptance of appointment as provided in this Section. The Trustee may resign in writing at any time and be discharged from the trust hereby created by so notifying the Company.The Holders of a majority in Principal Amount of the then outstanding Notes may remove the Trustee by so notifying the Trustee and the Company in writing.The Company may remove the Trustee if: (a)the Trustee fails to comply with Section7.10; (b)the Trustee is adjudged a bankrupt or an insolvent or an order for relief is entered with respect to the Trustee under any Bankruptcy Law; (c)a custodian or public officer takes charge of the Trustee or its property; or (d)the Trustee becomes incapable of acting. If the Trustee resigns or is removed or if a vacancy exists in the office of Trustee for any reason, the Company shall promptly appoint a successor Trustee.Within one year after the 37 successor Trustee takes office, the Holders of a majority in Principal Amount of the then outstanding Notes may appoint a successor Trustee to replace the successor Trustee appointed by the Company. If a successor Trustee does not take office within 60 days after the retiring Trustee resigns or is removed, the retiring Trustee, the Company, or the Holders of at least 10% in Principal Amount of the then outstanding Notes may petition at the expense of the Company any court of competent jurisdiction for the appointment of a successor Trustee. If the Trustee, after written request by any Holder who has been a Holder for at least six months, fails to comply with Section7.10, such Holder may petition any court of competent jurisdiction for the removal of the Trustee and the appointment of a successor Trustee. A successor Trustee shall deliver a written acceptance of its appointment to the retiring Trustee and to the Company.Thereupon, the resignation or removal of the retiring Trustee shall become effective, and the successor Trustee shall have all the rights, powers and duties of the Trustee under this Indenture.The successor Trustee shall mail a notice of its succession to Holders property held by it as Trustee to the successor Trustee; provided all sums owing to the Trustee hereunder have been paid as provided for in Section7.07.Notwithstanding replacement of the Trustee pursuant to this Section7.08, the Company’s obligations under Section7.07 shall continue for the benefit of the retiring Trustee. Section 7.09Successor Trustee By Merger, etc. If the Trustee consolidates, merges or converts into, or transfers all or substantially all of its corporate trust business to, another corporation, the successor corporation without any further act shall be the successor Trustee. Section 7.10Eligibility; Disqualification. There shall at all times be a Trustee hereunder that is a corporation organized and doing business under the laws of the United States of America or of any state thereof that is authorized under such laws to exercise corporate trustee power, that is subject to supervision or examination by federal or state authorities and that has a combined capital and surplus of at least $50 million as set forth in its most recent published annual report of condition.This Indenture shall always have a Trustee who satisfies the requirements of TIA ss.310(a)(1), (2) and (5).The Trustee is subject to TIA ss.310(b). Section 7.11Preferential Collection of Claims Against the Company. The Trustee is subject to TIA ss.311(a), excluding any creditor relationship listed in TIA ss.311(b).A Trustee who has resigned or been removed shall be subject to TIA ss.311(a) to the extent indicated therein. 38 ARTICLE 8 \ MEETINGS OF HOLDERS OF NOTES Section 8.01Purposes for Which Meetings May be Called. A meeting of Holders of Notes may be called at any time and from time to time pursuant to this Article to make, give or take any request, demand, authorization, direction, notice, consent, waiver or other action provided by this Indenture to be made, given or taken by Holders of Notes. Section 8.02Call, Notice and Place of Meetings. (a)The Trustee may at any time call a meeting of Holders of Notes for any purpose specified in Section8.01, to be held at such time and at such place in the Borough of Manhattan, The City of New York, as the Trustee shall determine.Notice of every meeting of Holders of Notes, setting forth the time and the place of such meeting and in general terms the action proposed to be taken at such meeting, shall be given, in the manner provided in Section12.02, not less than 21 nor more than 180 days prior to the date fixed for the meeting. (b)In case at any time the Company, pursuant to a Board Resolution, or the Holders of at least 10% in Principal Amount of the outstanding Notes shall have requested the Trustee to call a meeting of the Holders of Notes for any purpose specified in Section8.01, by written request setting forth in reasonable detail the action proposed to be taken at the meeting, and the Trustee shall not have mailed the notice of such meeting within 21 days after receipt of such request or shall not thereafter proceed to cause the meeting to be held as provided herein, then the Company or the Holders of Notes in the amount specified, as the case may be, may determine the time and the place in the Borough of Manhattan, The City of New York, for such meeting and may call such meeting for such purposes by giving notice thereof as provided in paragraph (a) of this Section. Section 8.03Persons Entitled to Vote at Meetings. To be entitled to vote at any meeting of Holders of Notes, a Person shall be (i) a Holder of one or more outstanding Notes, or (ii) a Person appointed by an instrument in writing as proxy for a Holder or Holders of one or more outstanding Notes by such Holder or Holders.The only Persons who shall be entitled to be present or to speak at any meeting of Holders shall be the Persons entitled to vote at such meeting and their counsel, any representatives of the Trustee and its counsel and any representatives of the Company and its counsel.In determining Holders entitled to vote at any meeting of Holders of Notes, Notes owned by the Company, or by any Person directly or indirectly controlling or controlled by or under direct or indirect common control with the Company, shall be considered as though not outstanding. Section 8.04Quorum; Action. The Persons entitled to vote a majority in aggregate Principal Amount of the outstanding Notes shall constitute a quorum.In the absence of a quorum within 30 minutes of the time appointed for any such meeting, the meeting shall, if convened at the request of Holders of 39 Notes, be dissolved.In any other case, the meeting may be adjourned for a period of not less than 10 days as determined by the chairman of the meeting prior to the adjournment of such meeting.In the absence of a quorum at any such adjourned meeting, such adjourned meeting may be further adjourned for a period not less than 10 days as determined by the chairman of the meeting prior to the adjournment of such adjourned meeting (subject to repeated applications of this sentence).Notice of the reconvening of any adjourned meeting shall be given as provided in Section8.02(a), except that such notice need be given only once not less than five days prior to the date on which the meeting is scheduled to be reconvened.Notice of the reconvening of an adjourned meeting shall state expressly the percentage of the aggregate Principal Amount of the outstanding Notes which shall constitute a quorum. Subject to the foregoing, at the reconvening of any meeting adjourned for a lack of a quorum, the Persons entitled to vote 25% in aggregate Principal Amount of the outstanding Notes at the time shall constitute a quorum for the taking of any action set forth in the notice of the original meeting. At a meeting or an adjourned meeting duly reconvened and at which a quorum is present as aforesaid, any resolution and all matters (other than a covenant or condition which under Section9.02 cannot be modified or amended without the consent of the Holder of each outstanding Note affected) shall be effectively passed and decided if passed or decided by the lesser of (i) the Holders of not less than a majority in aggregate Principal Amount of outstanding Notes and (ii) the Persons entitled to vote not less than 66-2/3% in aggregate Principal Amount of outstanding Notes represented and entitled to vote at such meeting. Any resolution passed or decisions taken at any meeting of Holders of Notes duly held in accordance with this Sectionshall be binding on all the Holders of Notes whether or not present or represented at the meeting.The Trustee shall, in the name and at the expense of the Company, notify all the Holders of Notes of any such resolutions or decisions pursuant to Section12.02. Section2.09 shall determine which Notes are considered to be “outstanding” for purposes of this Section8.04. Section 8.05Determination of Voting Rights; Conduct and Adjournment of Meetings. (a)Notwithstanding any other provisions of this Indenture, the Trustee may make such reasonable regulations as it may deem advisable for any meeting of Holders of Notes in regard to proof of the holding of Notes and of the appointment of proxies and in regard to the appointment and duties of inspectors of votes, the submission and examination of proxies, certificates and other evidence of the right to vote, and such other matters concerning the conduct of the meeting as it shall deem appropriate. (b)The Trustee shall, by an instrument in writing, appoint a temporary chairman (which may be the Trustee) of the meeting, unless the meeting shall have been called by the Company or by Holders of Notes as provided in Section8.02(b), in which case the Company or the Holders of Notes calling the meeting, as the case may be, shall in like manner appoint a temporary chairman.A permanent chairman and a permanent secretary of the meeting shall be elected by 40 vote of the Persons entitled to vote a majority in aggregate Principal Amount of the outstanding Notes represented at the meeting. (c)At any meeting, each Holder of a Note or proxy shall be entitled to one vote for each U.S.$1,000 Principal Amount of Notes held or represented by him; provided, however, that no vote shall be cast or counted at any meeting in respect of any Note challenged as not outstanding and ruled by the chairman of the meeting to be not outstanding.The chairman of the meeting shall have no right to vote, except as a Holder of a Note or proxy. (d)Any meeting of Holders of Notes duly called pursuant to Section8.02 at which a quorum is present may be adjourned from time to time by Persons entitled to vote a majority in aggregate Principal Amount of the outstanding Notes represented at the meeting, and the meeting may be held as so adjourned without further notice. Section 8.06Counting Votes and Recording Action of Meetings. The vote upon any resolution submitted to any meeting of Holders of Notes shall be by written ballots on which shall be subscribed the signatures of the Holders of Notes or of their representatives by proxy and the Principal Amounts and certificate numbers of the outstanding Notes held or represented by them.The permanent chairman of the meeting shall appoint two inspectors of votes who shall count all votes cast at the meeting for or against any resolution and who shall make and file with the secretary of the meeting their verified written reports in duplicate of all votes cast at the meeting.A record, at least in duplicate, of the proceedings of each meeting of Holders of Notes shall be prepared by the secretary of the meeting and there shall be attached to said record the original reports of the inspectors of votes on any vote by ballot taken thereat and affidavits by one or more Persons having knowledge of the facts setting forth a copy of the notice of the meeting and showing that said notice was given as provided in Section8.02 and, if applicable, Section8.04.Each copy shall be signed and verified by the affidavits of the permanent chairman and secretary of the meeting and one such copy shall be delivered to the Company and another to the Trustee to be preserved by the Trustee, the latter to have attached thereto the ballots voted at the meeting.Any record so signed and verified shall be conclusive evidence of the matters therein stated. ARTICLE 9 AMENDMENT, SUPPLEMENT AND WAIVER Section 9.01Without Consent of Holders of Notes. Notwithstanding Section9.02 of this Indenture, the Company and the Trustee may amend or supplement this Indenture or the Notes without the consent of any Holder of a Note: (a)to cure any ambiguity or correct or supplement any defective provision contained in the Indenture; provided that such modification or amendment does not, in the good faith opinion of the Board of Directors, adversely affect the interests of the Holders of Notes in any material respect; provided further that any amendment made solely to conform the provisions of the Indenture to the description of the Notes in the Exchange Offer Prospectus will not be deemed to adversely affect the interests of the Holders; 41 (b)to add covenants for the benefit of the Holders; (c)to add additional dates on which Holders may require the Company to repurchase their Notes; (d)to surrender any rights or powers conferred upon the Company; (e)to provide for the assumption of the Company’s obligations to Holders in the case of a merger, consolidation, sale, transfer or lease pursuant to Article 5; (f)to increase the conversion rate in the manner described in Section10.07, provided that the increase will not adversely affect the interests of Holders in any material respect; (g)to comply with requirements of the Commission in order to effect or maintain the qualification of this Indenture under the TIA or otherwise as necessary to comply with applicable law; (h)to make provision with respect to the conversion rights of Holders pursuant to Section10.15 or to make provision with respect to the repurchase rights of Holders of Notes pursuant to Section11.01 or Section11.02; (i)to add or modify any other provision of this Indenture that the Company and the Trustee may deem necessary or desirable and that will not adversely affect the interests of the Holders; or (j)to provide for the issuance of Additional Notes. Upon the request of the Company accompanied by a resolution of its Board of Directors authorizing the execution of any such amended or supplemental Indenture, and upon receipt by the Trustee of the documents described in Section7.02, the Trustee shall join with the Company in the execution of any amended or supplemental Indenture authorized or permitted by the terms of this Indenture and to make any further appropriate agreements and stipulations that may be therein contained, but the Trustee shall not be obligated to enter into such amended or supplemental Indenture that affects its own rights, duties or immunities under this Indenture or otherwise. Section 9.02With Consent of Holders of Notes. Except as provided below in this Section9.02, this Indenture or the Notes may be amended or supplemented with either (i) the written consent (or as otherwise in accordance with the Applicable Procedures) of the Holders of at least a majority in aggregate Principal Amount of the Notes then outstanding (including consents obtained in connection with a purchase of, or a tender offer or exchange offer for, Notes), or (ii) by the adoption of a resolution, at a meeting of Holders of the outstanding Notes at which a quorum is present, by the Holders of at least a majority in aggregate Principal Amount of the outstanding Notes represented at such meeting.Section2.09 shall determine which Notes are considered to be “outstanding” for purposes of this Section9.02. 42 Upon the request of the Company accompanied by a resolution of its Board of Directors authorizing the execution of any such amended or supplemental Indenture, and upon the filing with the Trustee of evidence satisfactory to the Trustee of the consent of the Holders of Notes as aforesaid, and upon receipt by the Trustee of the documents described in Section7.02, the Trustee shall join with the Company in the execution of such amended or supplemental Indenture unless such amended or supplemental Indenture directly affects the Trustee’s own rights, duties or immunities under this Indenture or otherwise, in which case the Trustee may in its discretion, but shall not be obligated to, enter into such amended or supplemental Indenture. It shall not be necessary for the consent of the Holders of Notes under this Section9.02 to approve the particular form of any proposed amendment or supplement, but it shall be sufficient if such consent approves the substance thereof. After an amendment or supplement under this Section9.02 becomes effective, the Company shall mail to the Holders of Notes affected thereby a notice briefly describing the amendment or supplement.Any failure of the Company to mail such notice, or any defect therein, shall not, however, in any way impair or affect the validity of any such amended or supplemental Indenture. However, without the consent or affirmative vote of each Holder affected, an amendment or supplement under this Section9.02 may not (with respect to any Notes held by a non-consenting Holder): (a)change the Stated Maturity of the Principal Amount of, or any installment of interest on, any Note; (b)reduce the Principal Amount of, or the premium, if any, on any Note; (c)reduce the interest rate or amount of interest on any Note; (d)change the currency of payment of the Principal Amount of, premium, if any, or interest on any Note (including any payment of Redemption Price or Fundamental Change Repurchase Price in respect of such Note); (e)impair the right to institute suit for the enforcement of any payment in respect of any Note on or after the Stated Maturity thereof (or, in the case of redemption or any repurchase, on or after the Redemption Date, Fundamental Change Repurchase Date or Five Year Repurchase Date, as the case may be); (f)except as permitted by Section10.15 adversely affect the right of Holders to convert any Note as provided in Article 10; (g)reduce the Redemption Make Whole Amount or otherwise modify Section10.08 of the Indenture in a manner adverse to the Holders; (h)modify the provisions of Article 11 relating to notice and repurchase (including those relating to the Fundamental Change Repurchase Date, the Fundamental Change Repurchase Price and the Five Year Repurchase Date) in a manner adverse to the Holders; 43 (i)modify the provisions of Article 3 in a manner adverse to the Holders; (j)reduce the requirements of Section8.04 for quorum or voting, or reduce the percentage in aggregate Principal Amount of the outstanding Notes the consent of whose Holders is required for any such supplemental indenture or the consent of whose Holders is required for any waiver of compliance with certain provisions of this Indenture or certain defaults hereunder and their consequences provided for in this Indenture; or (k)modify any of the provisions of this Section or Section4.11 or 6.04, except to increase any percentage contained herein or therein or to provide that certain other provisions of this Indenture cannot be modified or waived without the consent of the Holder of each outstanding Note affected thereby. Section 9.03Compliance with Trust Indenture Act. Every amendment or supplement to this Indenture or the Notes shall be set forth in an amended or supplemental Indenture that complies with the TIA as then in effect. Section 9.04Revocation and Effect of Consents. Until an amendment or supplement becomes effective, a consent to it by a Holder of a Note is a continuing consent by the Holder of a Note and every subsequent Holder of a Note or portion of a Note that evidences the same debt as the consenting Holder’s Note, even if notation of the consent is not made on any Note.However, any such Holder of a Note or subsequent Holder of a Note may revoke the consent as to its Note if the Trustee receives written notice of revocation before the date the supplement or amendment becomes effective.An amendment or supplement becomes effective in accordance with its terms and thereafter binds every Holder. Section 9.05Notation on or Exchange of Notes. The Trustee may place an appropriate notation about an amendment or supplement on any Note thereafter authenticated.The Company in exchange for all Notes may issue and the Trustee shall, upon receipt of an Authentication Order, authenticate new Notes that reflect the amendment or supplement. Failure to make the appropriate notation or issue a new Note shall not affect the validity and effect of such amendment or supplement. Section 9.06Trustee to Sign Amendments, etc. The Trustee shall sign any amended or supplemental Indenture authorized pursuant to this Article 9 if the amendment or supplement does not adversely affect the rights, duties, liabilities or immunities of the Trustee.The Company may not sign an amendment or supplemental Indenture until the Board of Directors approves it in writing.In executing any amended or supplemental indenture, the Trustee shall be provided with and (subject to Section7.01) shall be fully protected in relying upon, in addition to the documents required by Section12.04, an Officer’s Certificate and an Opinion of Counsel each stating that the execution of such amended or supplemental indenture is authorized or permitted by this Indenture. 44 ARTICLE 10 CONVERSION OF NOTES Section 10.01Conversion Privilege and Conversion Rate. (a)Subject to and upon compliance with the provisions of this Article, at the option of the Holder thereof, any Note may be converted into fully paid and nonassessable shares (calculated as to each conversion to the nearest 1/100th of a share) of Common Stock of the Company at the Conversion Rate, determined as hereinafter provided, in effect at the time of conversion.Such conversion right shall commence on the initial issuance date of the Notes and expire at the close of business on the Business Day prior to the date of Maturity of the Notes, subject, in the case of conversion of any Global Note, to any Applicable Procedures.In case a Note or portion thereof is called for redemption at the election of the Company or the Holder thereof exercises its right to require the Company to repurchase the Note, such conversion right in respect of the Note, or portion thereof so called, shall expire at the close of business on the Business Day prior to the Redemption Date, the Fundamental Change Repurchase Date or the Five Year Repurchase Date, as the case may be, unless the Company defaults in making the payment due upon redemption or repurchase, as the case may be (in each case subject as aforesaid to any Applicable Procedures with respect to any Global Note); provided that, if a Holder has delivered notice of the exercise of its right to have its Note repurchased pursuant to Section11.01(c) or Section11.02(c), such Holder may not surrender such Note for conversion until such Holder has withdrawn its election to have its Note repurchased in accordance with Section11.01 or Section11.02, as the case may be. The rate at which shares of Common Stock shall be delivered upon conversion (herein called the “Conversion Rate”) shall be initially 293.3868 shares of Common Stock for each U.S.$1,000 Principal Amount of Notes.The Conversion Rate shall be adjusted (rounded to four decimal places) in certain instances as provided in this Article 10. (b)If a transaction described in clause (2) of the definition of Change of Control occurs on or prior to October 1, 2012, the Company shall give notice to the Trustee and all Holders (i) at least ten scheduled Trading Days prior to the anticipated Effective Date of such transaction and (ii) within 15 days after the actual Effective Date of such Change of Control.If a Holder elects to convert Notes at any time following the notice described in clause (i) of the preceding sentence until the Fundamental Change Repurchase Date corresponding to such Change of Control as set forth in Section11.01, the Conversion Rate for each $1,000 Principal Amount of Notes converted will be increased by an additional number of shares of Common Stock (the “Additional Shares”) as described below; provided that if the Stock Price is greater than $39.33 per share (subject in each case to adjustment as described below) or if the Stock Price is less than $2.62 per share (subject to adjustment), the number of Additional Shares shall be zero.The number of Additional Shares shall be determined by reference to the table attached as Schedule A hereto, based on the Effective Date and the Stock Price; provided that if the Stock Price is between two Stock Price amounts in the table or the Effective Date is between two Effective Dates in the table, the number of Additional Shares shall be determined by a straight-line interpolation between the number of Additional Shares set forth for the higher and lower Stock Price amounts and the two dates, as applicable, based on a 365-day year.The addition to 45 the Conversion Rate (whether, for the avoidance of doubt, in shares of Common Stock or, if the Company elects to pay cash in lieu of all or a portion of the Common Stock pursuant to Section 10.04, in cash or cash and shares of Common Stock, as applicable) will be made to Holders who elect to convert their Notes in connection with an applicable Change of Control on the later of (i) five Business Days following the Effective Date or (ii) the Conversion Settlement Date for those Notes. The Stock Prices set forth in the first column of the table in Schedule A hereto and set forth in the proviso in the first sentence of the preceding paragraph shall be adjusted as of any date on which the Conversion Rate of the Notes is adjusted.The adjusted Stock Prices shall equal the Stock Prices applicable immediately prior to such adjustment, multiplied by a fraction, the numerator of which is the Conversion Rate immediately prior to the adjustment giving rise to the Stock Price adjustment and the denominator of which is the Conversion Rate as so adjusted.The Company’s obligation to deliver Additional Shares shall be subject to adjustment in the same manner as the Conversion Rate as set forth Section10.07 and Section10.15. (c)Notwithstanding the foregoing, the total number of shares of Common Stock issuable upon conversion shall not exceed 381.4028 shares per $1,000 Principal Amount of Notes, subject to adjustments in the same manner as the Conversion Rate as set forth in Section10.07 and Section10.15. (d)(d) Promptly following the Effective Date, the Company shall calculate the Stock Price and the number of Additional Shares based on the applicable Stock Price and Effective Date.No less than five Business Days following the Effective Date, the Company shall notify the Trustee of the results of such calculations and notify the Holders of the Stock Price and the number of Additional Shares per $1,000 Principal Amount of Notes.The Company shall issue a press release containing the information described in this paragraph and publish such information on its website. Section 10.02Exercise of Conversion Privilege. (a)In order to exercise the conversion privilege, the Holder of any Note to be converted shall surrender such Note, duly endorsed in blank, at any office or agency of the Company maintained for that purpose pursuant to Section4.02, accompanied by a duly signed conversion notice substantially in the form set forth in Exhibit A stating that the Holder elects to convert such Note or, if less than the entire Principal Amount thereof is to be converted, the portion thereof to be converted.The date a Holder complies with these requirements for any Notes shall be the “Conversion Date” with respect to such Notes. (b)Notes surrendered for conversion by a Holder during a Record Date Period must be accompanied by payment in an amount equal to the interest that the Holder is to receive on the Notes on such Interest Payment Date; provided, however, that no such payment need be made (1) if the Company has specified a Redemption Date that is during a Record Date Period, (2) if the Company has specified a Fundamental Change Repurchase Date that is during a Record Date Period or (3) unless any overdue interest exists at the time of conversion with respect to such Note and then only to the extent of such overdue interest. 46 (c)Notes shall be deemed to have been converted immediately prior to the close of business on the Conversion Date, and at such time the rights of the Holders of such Notes as Holders shall cease, and the Person or Persons entitled to receive the Common Stock issuable upon conversion shall be treated for all purposes as the record holder or holders of such Common Stock at such time.The Company shall issue and deliver to the Trustee, for delivery to the Holder, a certificate or certificates for the number of full shares of Common Stock issuable upon conversion, or cash in lieu thereof pursuant to Section10.04, together with payment in lieu of any fraction of a share, as provided in Section10.05 and any Redemption Make Whole Amount as required by Section10.08 on the “Conversion Settlement Date,” which shall be as promptly as practicable, but no later than the fifth Business Day following the Conversion Date; provided that if the Company elects cash settlement pursuant to Section10.04, the Conversion Settlement Date shall be the third Business Day following the determination of the Conversion Average Price. (d)Delivery to Holders of the full number of shares of Common Stock, or cash in lieu thereof, into which the Notes are convertible pursuant to this Article 10, together with payment in lieu of any fraction of a share, as provided in Section10.05 and any Redemption Make Whole Amount as required by Section10.08 shall be deemed to satisfy the Company’s obligations with respect to such Notes.Accordingly, except to the extent of any such Redemption Make Whole Amount, any accrued but unpaid interest shall be deemed to be paid in full upon conversion, rather than cancelled, extinguished or forfeited. (e)In the case of any Note which is converted in part only, upon such conversion the Company shall execute and the Trustee shall authenticate and deliver to the Holder thereof, at the expense of the Company, a new Note or Notes of authorized denominations in an aggregate Principal Amount equal to the unconverted portion of the Principal Amount of such Note.A Note may be converted in part, but only if the Principal Amount of such Note to be converted is any integral multiple of U.S.$1,000 and the Principal Amount of such Note to remain outstanding after such conversion is equal to U.S.$1,000 or any integral multiple of $1,000 in excess thereof. (f)If shares of Common Stock to be issued upon conversion of a Restricted Note, or Notes to be issued upon conversion of a Restricted Note in part only, are to be registered in a name other than that of the Beneficial Owner of such Restricted Note, then such Holder must deliver to the Conversion Agent a Surrender Certificate, dated the date of surrender of such Restricted Note and signed by such Beneficial Owner, as to compliance with the restrictions on transfer applicable to such Restricted Note.Neither the Trustee nor any Conversion Agent, Registrar or Transfer Agent shall be required to register in a name other than that of the Beneficial Owner, shares of Common Stock or Notes issued upon conversion of any such Restricted Note not so accompanied by a properly completed Surrender Certificate. Section 10.03Limitation on Beneficial Ownership Notwithstanding anything to the contrary in this Article X, no Person will be entitled to acquire Beneficial Ownership of shares of Common Stock delivered upon conversion to the extent (but only to the extent) that such receipt would cause any Person to become, directly or indirectly, a Beneficial Owner of more than the Specified Percentage of the shares of Common 47 Stock outstanding at such time.With respect to any conversion prior to October 1, 2011, the “Specified Percentage” shall be 4.9%, and with respect to any conversion thereafter until Stated Maturity, the Specified Percentage shall be 9.9%.Any purported delivery of shares of Common Stock upon conversion of Notes shall be void and have no effect to the extent (but only to the extent) that such delivery would result in any Person becoming the Beneficial Owner of more than the Specified Percentage of the shares of Common Stock outstanding at such time.If any delivery of shares of Common Stock owed to any Person upon conversion is not made, in whole or in part, as a result of these limitations, the Company’s obligation to make such delivery shall not be extinguished and it shall deliver such shares as promptly as practicable after, but in no event later than two Trading Days after, any such Person gives notice to the Company that such delivery would not result in any Person being the Beneficial Owner of more than the Specified Percentage of the shares of Common Stock outstanding at such time.For the avoidance of doubt, the term “Beneficial Owner” as used in this Section10.03 shall not include (i) with respect to any Global Note, the nominee of the Depositary or any Person having an account with the Depositary or its nominee or (ii) with respect to any Non-global Note, the Holder of such Non-global Note unless, in each case, such nominee, account holder or Holder shall also be a Beneficial Owner with respect to such Note. Section 10.04Cash Settlement Option Upon conversion, the Company shall have the right to deliver, in lieu of shares of Common Stock, cash or a combination of cash and Common Stock.The Company shall inform converting Holders through the Trustee no later than the Business Day prior to the first day of the Conversion Averaging Period if it elects to pay cash in lieu of delivering shares of Common Stock and shall specify in such notice the percentage of the shares of Common Stock that would otherwise be deliverable for which it will pay cash, unless it has already informed the Holders of its election in a notice of redemption pursuant to Section3.03. If the Company elects to pay cash upon conversion, such payment will be based on the Conversion Average Price of the Common Stock.If the Company elects cash settlement, the Conversion Settlement Date on which it will deliver to converting Holders the cash and shares of Common Stock, if any, together with the cash or shares, if applicable, with respect to any Redemption Make Whole Amount, shall be the third Business Day following the determination of the Conversion Average Price.The Company shall also deliver cash in lieu of any fractional shares of Common Stock issuable in connection with any conversion of Notes based upon the Conversion Average Price. Section 10.05Fractions of Shares. No fractional shares of Common Stock shall be issued upon conversion of any Note or Notes.If more than one Note shall be surrendered for conversion at one time by the same Beneficial Owner, the number of full shares which shall be issuable upon conversion thereof shall be computed on the basis of the aggregate Principal Amount of the Notes (or specified portions thereof) so surrendered.Instead of any fractional share of Common Stock which would otherwise be issuable upon conversion of any Note or Notes (or specified portions thereof), unless Section10.04 shall apply, the Company shall calculate and pay a cash adjustment in respect of such fraction (calculated to the nearest 1/100th of a share) in an amount equal to the 48 same fraction of the Sale Price at the close of business on the Conversion Date (or round up the number of shares of Common Stock issuable upon conversion of any Note or Notes to the nearest whole share). Section 10.06Exchange in Lieu of Conversion When a Holder surrenders Notes for conversion, the Company may, unless it has called the relevant Notes for redemption, direct the Conversion Agent to surrender, on or prior to the date two Business Days following the Conversion Date, such Notes to a financial institution designated by the Company for exchange in lieu of conversion.The Company must notify such financial institution of the applicable Conversion Date.In order to accept any such Notes, the designated institution must agree to deliver, in exchange for such Notes, a number of shares of Common Stock equal to the Conversion Rate in effect at such time, or at its option, cash or a combination of cash and shares of Common Stock in lieu thereof, calculated based on the Conversion Average Price, plus cash for any fractional shares. If the designated institution accepts any such Notes, it will deliver the appropriate number of shares of Common Stock (and cash, if any), or cash in lieu thereof, to the Conversion Agent and the Conversion Agent will deliver those shares or cash to the Holder.Any Notes exchanged by the designated institution will remain outstanding.If the designated institution agrees to accept any Notes for exchange but does not timely deliver the related consideration, the Company will, as promptly as practical thereafter, but not later than (1) the fifth Business Day following the Conversion Date, or (2) if the designated institution elects to deliver cash or a combination of cash and shares of Common Stock, the third Business Day following the determination of the Conversion Average Price, convert the Notes and deliver shares of Common Stock, or, at the Company’s option cash in lieu thereof based on such Conversion Average Price. If the designated institution declines to accept any Notes surrendered for exchange, the Company will convert those Notes into shares of Common Stock, or cash in lieu thereof at the option of the Company. Section 10.07Adjustment of Conversion Rate. The Conversion Rate shall be subject to adjustments from time to time as follows: (a)In case the Company shall pay or make a dividend or other distribution in shares of Common Stock, or shall effect a subdivision into a greater number of shares or Common Stock or a combination into a lesser number of shares of Common Stock, the Conversion Rate in effect at the opening of business on the day following the Ex-date for such dividend or other distribution, or for such subdivision or combination, as the case may be, shall be adjusted based on the following formula: CR1 CR0 x OS1 OS0 49 where, CR0 the Conversion Rate in effect immediately prior to the Ex-date for such dividend or distribution, or the effective date of such subdivisions or combinations of the Common Stock, as the case may be CR1 the Conversion Rate in effect immediately after the Ex-date for such dividend or distribution, or the effective date of such subdivisions or combinations of the Common Stock, as the case may be OS0 the number of shares of Common Stock outstanding immediately prior to the Ex-date for such dividend or distribution, or the effective date of such subdivisions or combinations of the Common Stock, as the case may be OS1 the number of shares of Common Stock that would be outstanding immediately after such dividend or distribution, or the effective date of such subdivisions or combinations of the Common Stock, as the case may be If, after any such Ex-date, any dividend or distribution is not in fact paid or the outstanding shares of Common Stock are not subdivided or combined, as the case may be, the Conversion Rate shall be immediately readjusted, effective as of the date the Board of Directors determines not to pay such dividend or distribution, or subdivide or combine the outstanding shares of Common Stock, as the case may be, to the Conversion Rate that would have been in effect if such Ex-date had not been fixed. (b)In case the Company shall issue rights or warrants to all holders of its Common Stock entitling them to subscribe for or purchase shares of Common Stock for a period expiring 45 days or less from the date of issuance of such rights or warrants at a price per share less than the average of the Sale Prices of the Common Stock for the ten consecutive Trading Days prior to the Business Day immediately preceding the announcement of the issuance of such rights, options or warrants, the Conversion Rate in effect at the opening of business on the day following the Ex-date shall be adjusted based on the following formula: CR1 CR0 x OS0+ X OS0 + Y where, CR0 the Conversion Rate in effect immediately prior to the Ex-date for such distribution CR1 the Conversion Rate in effect immediately after the Ex-date for such distribution OS0 the number of shares of Common Stock outstanding immediately prior to the Ex-date of such distribution X the total number of shares of Common Stock issuable pursuant to such rights 50 Y the number of shares of Common Stock equal to the aggregate price payable to exercise such rights divided by the average of the Sale Prices of the Common Stock for the ten consecutive Trading Days ending on the Business Day immediately preceding the Ex-date for such distribution If, after any such Ex-date, any such rights, options or warrants are not in fact issued, or are not exercised prior to the expiration thereof, the Conversion Rate shall be immediately readjusted, effective as of the date such rights, options or warrants expire, or the date the Board of Directors determines not to issue such rights, options or warrants, to the Conversion Rate that would have been in effect if the unexercised rights, options or warrants had never been granted or such Ex-date had not been fixed, as the case may be. (c)In case the Company shall pay a dividend or distribution consisting exclusively of cash to all holders of its Common Stock, the Conversion Rate in effect at the opening of business on the day following the Ex-date for such dividend or distribution shall be adjusted based on the following formula: CR1 CR0 x SP0 SP0 - C where, CR0 the Conversion Rate in effect immediately prior to the Ex-date for such distribution CR1 the Conversion Rate in effect immediately after the Ex-date for such distribution SP0 the Current Market Price C the amount in cash per share distributed by the Company to holders of Common Stock In the event that C is greater than or equal to SP0, in lieu of the adjustment contemplated, Holders will be entitled to participate ratably in the cash distribution as though their Notes had been converted to shares of Common Stock on the applicable date of calculation for the amounts to be received by holders of Common Stock.If after any such Ex-date, any such dividend or distribution is not in fact made, the Conversion Rate shall be immediately readjusted, effective as of the date of the Board of Directors determines not to make such dividend or distribution, to the Conversion Rate that would have been in effect if such Ex-date had not been fixed. (d)In case the Company shall, by dividend or otherwise, distribute to all holders of its Common Stock evidences of its indebtedness, shares of any class of capital stock or other property (including cash or assets or securities, but excluding (i) any rights, options or warrants referred to in Section10.07(b), (ii) any dividend or distribution paid exclusively in cash, (iii) any dividend or distribution referred to in Section10.07(a) or 10.07(e), and (iv) mergers or consolidations to which Section10.15 applies), the Conversion Rate in effect at the opening of 51 business on the day following the Ex-date for such dividend or distribution shall be adjusted based on the following formula: CR1 CR0 x SP0 SP0 - FMV where, CR0 the Conversion Rate in effect immediately prior to the Ex-date for such distribution CR1 the Conversion Rate in effect immediately after the Ex-date for such distribution SP0 the Current Market Price FMV the fair market value (as determined by the Board of Directors) of the shares of capital stock, evidences of indebtedness, assets or property distributed with respect to each outstanding share of Common Stock on the Ex-date for such distribution In the event that FMV is greater than or equal to SP0, in lieu of the adjustment contemplated, Holders will be entitled to participate ratably in the relevant distribution as though their Notes had been converted to shares of Common Stock on the applicable date of calculation for the amounts to be received by holders of Common Stock.If after any such Ex-date, any such dividend or distribution is not in fact made, the Conversion Rate shall be immediately readjusted, effective as of the date of the Board of Directors determines not to make such dividend or distribution, to the Conversion Rate that would have been in effect if such Ex-date had not been fixed. Rights or warrants distributed by the Company to all holders of Common Stock entitling the holders thereof to subscribe for or purchase shares of the Company’s Capital Stock (either initially or under certain circumstances), which rights or warrants, until the occurrence of a specified event or events (“Trigger Event”): (i)are deemed to be transferred with such shares of Common Stock, (ii)are not exercisable, and (iii)are also issued in respect of future issuances of Common Stock shall be deemed not to have been distributed for purposes of this Section10.07(d) (and no adjustment to the Conversion Rate under this Section10.07(d) will be required) until the occurrence of the earliest Trigger Event.If such right or warrant is subject to subsequent events, upon the occurrence of which such right or warrant shall become exercisable to purchase different securities, evidences of indebtedness or other assets or entitle the holder to purchase a different number or amount of the foregoing or to purchase any of the foregoing at a different purchase price, then the occurrence of each such event shall be deemed to be the date of issuance 52 and Ex-date with respect to a new right or warrant (and a termination or expiration of the existing right or warrant without exercise by the holder thereof).In addition, in the event of any distribution (or deemed distribution) of rights or warrants, or any Trigger Event or other event (of the type described in the preceding sentence) with respect thereto, that resulted in an adjustment to the Conversion Rate under this Section10.07(d): (l)in the case of any such rights or warrants that shall all have been redeemed or repurchased without exercise by any holders thereof, the Conversion Rate shall be readjusted upon such final redemption or repurchase to give effect to such distribution or Trigger Event, as the case may be, as though it were a cash distribution, equal to the per share redemption or repurchase price received by a holder of Common Stock with respect to such rights or warrant (assuming such holder had retained such rights or warrants), made to all holders of Common Stock as of the date of such redemption or repurchase, and (2)in the case of such rights or warrants all of which shall have expired or been terminated without exercise, the Conversion Rate shall be readjusted as if such rights and warrants had never been issued. For purposes of this Section10.07(d) and Section10.07(a) and 10.07(b), any dividend or distribution to which this Section10.07(d) applies that also includes shares of Common Stock or a subdivision or combination of Common Stock to which Section10.07(a) applies, or rights or warrants to subscribe for or purchase shares of Common Stock to which Section10.07(b) applies (or any combination thereof), shall be deemed instead to be: (1)a dividend or distribution of the evidences of indebtedness, assets, shares of capital stock, rights or warrants other than such shares of Common Stock, such subdivision or combination or such rights or warrants to which Section10.07(a) and 10.07(b) apply, respectively (and any Conversion Rate increase required by this 10.07(d) with respect to such dividend or distribution shall then be made), immediately followed by (2)a dividend or distribution of such shares of Common Stock, such subdivision or combination or such rights or warrants (and any further Conversion Rate increase required by Section10.07(a) and 10.07(b) with respect to such dividend or distribution shall then be made), except that any shares of Common Stock included in such dividend or distribution shall not be deemed “outstanding at the close of business on the Ex-date” within the meaning of Section10.07(a) and any reduction or increase in the number of shares of Common Stock resulting from such subdivision or combination shall be disregarded in connection with such dividend or distribution. 53 (e)In case the Company shall, by dividend or otherwise, distribute to all holders of its Common Stock shares of Capital Stock of, or similar equity interests in, a Subsidiary or other business unit of the Company (a “Spin-Off”), the Conversion Rate in effect immediately before 5:00 p.m. New York City time, on the fifteenth Trading Day immediately following, and including, the effective date of the Spin-Off shall be increased based on the following formula: CR1 CR0 x FMV0 + MP0 MP0 where, CR0 the Conversion Rate in effect immediately prior to the fifteenth Trading Day immediately following, and including, the effective date of the Spin-Off CR1 the Conversion Rate in effect immediately after the fifteenth Trading Day immediately following, and including, the effective date of the Spin-Off FMV0 the average of the Sale Prices of the Capital Stock or similar equity interest distributed to holders of Common Stock applicable to one share of Common Stock over the 10 Trading Days immediately following, and including, the fifth Trading Day immediately following the effective date of the Spin-Off MP0 the average of the Sale Prices of the Common Stock on the 10 consecutive Trading Day period immediately following, and including, the fifth Trading Day immediately following the effective date of the Spin-Off (f)In case the Company or any Subsidiary purchases all or any portion of the Common Stock pursuant to a tender offer or exchange offer and the cash and value of any other consideration included in the payment per share of the Common Stock exceeds the Current Market Price per share on the Trading Day next succeeding the last date on which tenders or exchanges may be made pursuant to such tender or exchange offer (the “Expiration Date”), the Conversion Rate shall be will be adjusted based on the following formula: CR1 CR0 x FMV+ (SP1 x OS1) OS0 x SP1 where, CR0 the Conversion Rate in effect on the Expiration Date CR1 the Conversion Rate in effect immediately after the Expiration Date FMV the fair market value (as determined by the Board of Directors) of the aggregate value of all cash and any other consideration paid or payable for shares of 54 Common Stock validly tendered or exchanged and not withdrawn as of the Expiration Date (the “Purchased Shares”) OS1 the number of shares of Common Stock outstanding immediately after the Expiration Date less any Purchased Shares OS0 the number of shares of Common Stock outstanding immediately after the Expiration Date, plus any Purchased Shares SP1 the Sale Price of the Common Stock on the Trading Day next succeeding the Expiration Date Such increase (if any) shall become effective immediately prior to the opening of business on the Trading Day next succeeding the Expiration Date.In the event that the Company is obligated to purchase shares pursuant to any such tender offer, but the Company is permanently prevented by applicable law from effecting any such purchases or all such purchases are rescinded, the Conversion Rate shall again be adjusted to be the Conversion Rate that would then be in effect if such tender or exchange offer had not been made.If the application of this Section10.07(f) to any tender or exchange offer would result in a decrease in the Conversion Rate, no adjustment shall be made for such tender or exchange offer under this Section10.07(f). (g)In case of a tender or exchange offer made by a Person other than the Company or any Subsidiary for an amount that increases the offeror’s ownership of Common Stock to more than twenty-five percent (25%) of the Common Stock outstanding and shall involve the payment by such Person of consideration per share of Common Stock having a fair market value (as determined by the Board of Directors, whose determination shall be conclusive, and described in a resolution of the Board of Directors) that as of the last date (the “OfferExpiration Date”) tenders or exchanges may be made pursuant to such tender or exchange offer (as it shall have been amended) exceeds the Sale Price per share of the Common Stock on the Trading Day next succeeding the Offer Expiration Date, and in which, as of the Offer Expiration Date the Board of Directors is not recommending rejection of the offer, the Conversation Rate shall be adjusted based on the following formula: CR1 CR0 x FMV+ (SP1 x OS1) OS0 x SP1 where, CR0 the Conversion Rate in effect on the Offer Expiration Date CR1 the Conversion Rate in effect immediately after the Offer Expiration Date FMV the fair market value (as determined by the Board of Directors) of the aggregate consideration payable to holders of Common Stock based on the acceptance (up to any maximum specified in the terms of the tender or exchange offer) of all 55 shares validly tendered or exchanged and not withdrawn as of the Expiration Date (the shares deemed so accepted, up to any such maximum, being referred to as the “Accepted Purchased Shares”) OS1 the number of shares of Common Stock outstanding immediately after the Offer Expiration Date less any Accepted Purchased Shares OS0 the number of shares of Common Stock outstanding immediately after the Offer Expiration Date, including any Accepted Purchased Shares Such adjustment shall become effective immediately prior to the opening of business on the Trading Day next succeeding the Offer Expiration Date.In the event that such Person is obligated to purchase shares pursuant to any such tender or exchange offer, but such Person is permanently prevented by applicable law from effecting any such purchases or all such purchases are rescinded, the Conversion Rate shall again be adjusted to be the Conversion Rate that would then be in effect if such tender or exchange offer had not been made.Notwithstanding the foregoing, the adjustment described in this Section10.07(g) shall not be made if, as of the Offer Expiration Date, the offering documents with respect to such offer disclose a plan or intention to cause the Company to engage in any transaction described in Section10.15. (h)“Current Market Price” of the Common Stock on any day means the average of the Sale Price of the Common Stock for each of the 10 consecutive Trading Days ending on the earlier of the day in question and the day before the Ex-date with respect to the issuance or distribution requiring such computation. (A)Notwithstanding the foregoing, whenever successive adjustments to the Conversion Rate are called for pursuant to this Section10.07, such adjustments shall be made to the Current Market Price as may be necessary or appropriate to effectuate the intent of this Section10.07 and to avoid unjust or inequitable results as determined in good faith by the Board of Directors. (i)“Ex-date,” when used: (A)with respect to any issuance or distribution, means the first date on which the shares of the Common Stock trade on the applicable exchange or in the applicable market, regular way, without the right to receive such issuance or distribution; (B)with respect to any subdivision or combination of shares of Common Stock, means the first date on which the Common Stock trades regular way on such exchange or in such market after the time at which such subdivision or combination becomes effective, and 56 (C)with respect to any tender or exchange offer, means the first date on which the Common Stock trades regular way on such exchange or in such market after the Expiration Date or Offer Expiration Date of such offer. (j)“fair market value” shall mean the amount that a willing buyer would pay a willing seller in an arm’s length transaction. (k)For purposes of this Section10.07, the number of shares of Common Stock at any time outstanding shall not include shares held in the treasury of the Company but shall include shares issuable in respect of scrip certificates issued in lieu of fractions of shares of Common Stock.The Company will not pay any dividend or make any distribution on shares of Common Stock held in the treasury of the Company. (l)Adjustments to the Conversion Rate under this Section10.07 shall be rounded to the fourth decimal point and all other calculations under this Section10.07 shall be made to the nearest cent or to the nearest one-hundredth of a share, as the case may be. (m)The Company may make increases in the Conversion Rate by any amount for any period of at least 20 days.Whenever the Conversion Rate is increased pursuant to the preceding sentence, the Company shall give notice of the increase to the Holders in the manner provided in Section12.02 at least fifteen (15) days prior to the date the increased Conversion Rate takes effect, and such notice shall state the increased Conversion Rate and the period during which it will be in effect.The Company may make such increases in the Conversion Rate, to the extent permitted by law and subject to applicable rules of The Nasdaq Stock Market, in addition to the increases set forth above, as the Board of Directors deems advisable to avoid or diminish any income tax to holders of Common Stock resulting from any dividend or distribution of stock (or rights to acquire stock) or from any event treated as such for income tax purposes. (n)To the extent that the Company has a rights plan in effect upon conversion of the Notes into Common Stock, each converting Holder shall receive, in addition to shares of Common Stock, the rights under the rights plan corresponding to the shares of Common Stock received upon conversion, unless prior to any conversion, the rights shall have separated from the shares of Common Stock, in which case the Conversion Rate shall be adjusted as of the date of such separation as if the Company had distributed to all holders of Common Stock shares of the Company’s Capital Stock, evidences of indebtedness or other property as provided in Section10.07(d) , subject to readjustment in the event of the expiration, termination or redemption of such rights. Section 10.08Interest Make Whole Upon Conversion. Redemption Make Whole Amount.Any holders who convert Notes after a notice of redemption has been sent pursuant to the terms of Article 3 and prior to October 1, 2012 shall receive, for each $1,000 Principal Amount of Notes converted, in addition to a number of shares of Common Stock determined pursuant to Section10.01, or cash in lieu thereof pursuant to Section10.04, the Redemption Make Whole Amount.The “Redemption Make Whole Amount” shall equal the present value of the interest on the Notes converted that would have 57 been payable for the period from and including the Redemption Date, to but excluding October1, 2012. The Redemption Make Whole Amount shall be calculated by discounting the amount of such interest on a semi-annual basis using a discount rate equal to 3.0% plus the arithmetic mean of the yields under the respective headings “This Week” and “Last Week” published in the Statistical Release under the caption “Treasury Constant Maturities” for the maturity (rounded to the nearest month) corresponding to the period from and including the Redemption Date to but excluding October 1, 2012.If no maturity exactly corresponds to such maturity, yields for the two published maturities most closely corresponding to such maturity shall be calculated pursuant to the immediately preceding sentence and the applicable rate shall be interpolated or extrapolated from such yields on a straight-line basis, rounding in each of such relevant periods to the nearest month.For the purpose of calculating the applicable rate, the most recent Statistical Release published prior to the date of determination of the Redemption Make Whole Amount shall be used. The term “Statistical Release” shall mean the statistical release designated “H.15(519)” or any successor publication which is published weekly by the Federal Reserve System and which establishes yields on actively traded U.S. government securities adjusted to constant maturities or, if such statistical release is not published at the time of any determination under this Section10.08 , then such other reasonably comparable index that the Company shall designate. The Company may pay the Redemption Make Whole Amount in cash or in shares of Common Stock, with the number of such shares determined based on the average of the Sale Prices of the Common Stock over the ten Trading Days immediately preceding the applicable Conversion Date.If the Company elects to pay the Redemption Make Whole Amount in shares of Common Stock, the number of shares deliverable by the Company, together with the shares of Common Stock deliverable upon conversion pursuant to Section10.01, shall not exceed 381.4028 shares of Common Stock per $1,000 Principal Amount of Notes, subject to the same adjustments as the Conversion Rate pursuant to Section10.07 and Section10.15, and the Company shall deliver cash with respect to the remainder of the Redemption Make Whole Amount, if any. Section 10.09Notice of Adjustments of Conversion Rate. Whenever the Conversion Rate is adjusted as herein provided: (a)the Company shall compute the adjusted Conversion Rate in accordance with Section10.07 and shall prepare a certificate signed by the Chief Financial Officer of the Company setting forth the adjusted Conversion Rate and showing in reasonable detail the facts upon which such adjustment is based, and such certificate shall promptly be filed with the Trustee and with each Conversion Agent; and (b)upon each such adjustment, a notice stating that the Conversion Rate has been adjusted and setting forth the adjusted Conversion Rate shall be required, and as soon as practicable after it is required, such notice shall be provided by the Company to all Holders in 58 accordance with Section12.02.Neither the Trustee nor any Conversion Agent shall be under any duty or responsibility with respect to any such certificate or the information and calculations contained therein, except to exhibit the same to any Holder of Notes desiring inspection thereof at its office during normal business hours, and shall not be deemed to have knowledge of any adjustment in the Conversion Rate unless and until a Responsible Officer of the Trustee shall have received such a certificate.Until a Responsible Officer of the Trustee receives such a certificate, the Trustee and each Conversion Agent may assume without inquiry that the last Conversion Rate of which the Trustee has knowledge of remains in effect. Section 10.10Notice of Certain Corporate Action. In case: (1)the Company shall declare a dividend (or any other distribution) on its Common Stock; or (2)the Company shall authorize the granting to all or substantially all of the holders of its Common Stock of rights, options or warrants to subscribe for or purchase any shares of capital stock of any class or of any other rights; or (3)of any reclassification of the Common Stock, or of any consolidation, merger or share exchange to which the Company is a party and for which approval of any stockholders of the Company is required, or of the conveyance, sale, transfer or lease of the assets of the Company and its Subsidiaries substantially as an entirety; or (4)of the voluntary or involuntary dissolution, liquidation or winding up of the Company; then the Company shall cause to be filed at each office or agency maintained for the purpose of conversion of Notes pursuant to Section4.02, and shall cause to be provided to all Holders in accordance with Section12.02, at least 20 days (or 10 days in any case specified in clause (1) or (2) above) prior to the applicable record or effective date hereinafter specified, a notice stating (x) the date on which a record is to be taken for the purpose of such dividend, distribution, rights, options or warrants, or, if a record is not to be taken, the date as of which the holders of Common Stock of record to be entitled to such dividend, distribution, rights, options or warrants are to be determined or (y) the date on which such reclassification, consolidation, merger, conveyance, transfer, sale, lease, dissolution, liquidation or winding up is expected to become effective, and the date as of which it is expected that holders of Common Stock of record shall be entitled to exchange their shares of Common Stock for securities, cash or other property deliverable upon such reclassification, consolidation, merger, conveyance, transfer, sale, lease, dissolution, liquidation or winding up.Neither the failure to give such notice or the notice referred to in the following paragraph nor any defect therein shall affect the legality or validity of the proceedings described in clauses (1) through (4) of this Section10.10.If at the time the Trustee shall not be the conversion agent, a copy of such notice shall also forthwith be filed by the Company with the Trustee. The Company shall cause to be filed at the Corporate Trust Office and each office or agency maintained for the purpose of conversion of Notes pursuant to Section4.02, and shall 59 cause to be provided to all Holders in accordance with Section12.02, notice of any tender offer by the Company or any Subsidiary for all or any portion of the Common Stock at or about the time that such notice of tender offer is provided to the public generally. Section 10.11Company to Reserve Common Stock. The Company shall at all times reserve and keep available, free from preemptive rights, out of its authorized but unissued Common Stock, for the purpose of effecting the conversion of Notes, the full number of shares of Common Stock then issuable upon the conversion of all outstanding Notes. Section 10.12Taxes on Conversions. Except as provided in the next sentence, the Company will pay any and all taxes and duties, excluding any taxes relating to the net or gross income or gain to the Holder on conversion, that may be payable in respect of the issue or delivery of shares of Common Stock on conversion of Notes pursuant hereto.The Company shall not, however, be required to pay any tax or duty which may be payable in respect of any transfer involved in the issue and delivery of shares of Common Stock in a name other than that of the Holder of the Note or Notes to be converted, and no such issue or delivery shall be made unless and until the Person requesting such issue has paid to the Company the amount of any such tax or duty, or has established to the satisfaction of the Company that such tax or duty has been paid. Section 10.13Covenant as to Common Stock. The Company agrees that all shares of Common Stock which may be delivered upon conversion of Notes, upon such delivery, will have been duly authorized and validly issued and will be fully paid and nonassessable and, except as provided in Section10.12, the Company will pay all taxes, liens and charges with respect to the issue thereof. Section 10.14Cancellation of Converted Notes. Subject to Section 10.06, all Notes delivered for conversion shall be delivered to the Trustee or its agent to be canceled by or at the direction of the Trustee, which shall dispose of the same as provided in Section2.12. Section 10.15Provision in Case of Consolidation, Merger or Sale of Assets. In case of any recapitalization, reclassification or change in the Common Stock (other than changes resulting from a subdivision or combination), a consolidation, merger or combination of the Company with or into any other Person, any merger of another Person with or into the Company (other than a merger which does not result in any reclassification, conversion, exchange or cancellation of outstanding shares of Common Stock of the Company) or any conveyance, sale, transfer or lease of the consolidated assets of the Company and its Subsidiaries substantially as an entirety, or any statutory share exchange, in each case as a result of which holders of Common Stock are entitled to receive stock, other securities, other property or assets (including cash or any combination thereof) with respect to or in exchange for the Common Stock, the Person formed by such consolidation or resulting from such merger or 60 which acquires such assets, as the case may be, shall execute and deliver to the Trustee a supplemental indenture providing that the Holder of each Note then outstanding shall have the right thereafter, during the period such Note shall be convertible as specified in Section10.01, to convert such Note only into the kind and amount of securities, cash and other property receivable upon such recapitalization, reclassification, change, consolidation, merger, combination, sale, lease, transfer or statutory share exchange by a holder of the number of shares of Common Stock of the Company into which such Note might have been converted immediately prior to such recapitalization, reclassification, change, consolidation, merger, combination, sale, lease, transfer or statutory share exchange, assuming such holder of Common Stock of the Company is not (A) a Person with which the Company consolidated or merged with or into or which merged into or with the Company or to which such conveyance, sale, transfer or lease was made, as the case may be (a “Constituent Person”), or (B) an Affiliate of a Constituent Person.If the holders of the Common Stock have the right to elect the kind or amount of securities, cash and other property receivable upon such consolidation, merger, conveyance, sale, transfer, or lease for each share of Common Stock of the Company held immediately prior to such recapitalization, reclassification, change, consolidation, merger, combination, sale, lease, transfer or statutory share exchange by others than a Constituent Person or an Affiliate thereof, then for the purpose of this Section10.15 the kind and amount of securities, cash and other property receivable upon such recapitalization, reclassification, change, consolidation, merger, combination, sale, lease, transfer or statutory share exchange by the holders of each Non-electing Share shall be deemed to be the weighted average of the types and amounts received by such holders upon the occurrence of such transaction or event.Such supplemental indenture shall provide for adjustments which, for events subsequent to the effective date of such supplemental indenture, shall be as nearly equivalent as may be practicable to the adjustments provided for in this Article10. The above provisions of this Section10.15 shall similarly apply to successive consolidations, mergers, conveyances, sales, transfers or leases.Notice of the execution of such a supplemental indenture shall be given by the Company to the Holder of each Note as provided in Section12.02 within 20 days after execution thereof.Neither the Trustee nor any Conversion Agent shall be under any responsibility to determine the correctness of any provisions contained in any such supplemental indenture relating either to the kind or amount of shares of stock or other securities or property or cash receivable by Holders of Notes upon the conversion of their Notes after any such consolidation, merger, conveyance, transfer, sale or lease or to any such adjustment, but may accept as conclusive evidence of the correctness of any such provisions, and shall be protected in relying upon, an Opinion of Counsel with respect thereto, which the Company shall cause to be furnished to the Trustee. Section 10.16Responsibility of Trustee for Conversion Provisions. The Trustee, subject to the provisions of Section7.01, and any Conversion Agent shall not at any time be under any duty or responsibility to any Holder of Notes to determine whether any facts exist which may require any adjustment of the Conversion Rate, or with respect to the nature or extent of any such adjustment when made, or with respect to the method employed, herein or in any supplemental indenture provided to be employed, in making the same, or whether a supplemental indenture need be entered into.Neither the Trustee nor any Conversion Agent shall be accountable with respect to the validity or value (or the kind or amount) of any 61 Common Stock, or of any other Notes or property or cash, which may at any time be issued or delivered upon the conversion of any Note; and it or they do not make any representation with respect thereto.Neither the Trustee nor any Conversion Agent shall be responsible for any failure of the Company to make or calculate any cash payment or to issue, transfer or deliver any shares of Common Stock or share certificates or other Notes or property or cash upon the surrender of any Note for the purpose of conversion.Neither the Trustee nor any Conversion Agent shall be responsible for any failure of the Company to comply with any of the covenants of the Company contained in this Article. ARTICLE 11 REPURCHASE OF NOTES AT THE OPTION OF THE HOLDER UPON A FUNDAMENTAL CHANGE Section 11.01Right to Require Repurchase upon a Fundamental Change. (a)If a Fundamental Change occurs, each Holder shall have the right, at the Holder’s option, to require the Company to repurchase, and upon the exercise of such right the Company shall repurchase, for cash some or all of such Holder’s Notes not theretofore called for redemption, or any portion of the Principal Amount thereof that is equal to U.S.$1,000 or any integral multiple of U.S.$1,000 in excess thereof (provided that no single Note may be repurchased in part unless the portion of the Principal Amount of such Note to be outstanding after such repurchase is equal to U.S.$1,000 or integral multiples of U.S.$1,000 in excess thereof).The Company shall offer a payment (the “Fundamental Change Repurchase Price”) equal to 100% of the Principal Amount of the Notes to be repurchased plus any accrued and unpaid interest to but excluding the Fundamental Change Repurchase Date, unless such Fundamental Change Repurchase Date falls during a Record Date Period, in which case the Company will pay the full amount of accrued and unpaid interest payable on such Interest Payment Date to the holder of record at the close of business on the corresponding Regular Record Date.Whenever in this Indenture there is a reference, in any context, to the Principal Amount of any Note as of any time, such reference shall be deemed to include reference to the Fundamental Change Repurchase Price payable in respect of such Note to the extent that such Fundamental Change Repurchase Price is, was or would be so payable at such time, and express mention of the Fundamental Change Repurchase Price in any provision of this Indenture shall not be construed as excluding the Fundamental Change Repurchase Price in those provisions of this Indenture when such express mention is not made. (b)Within 20 days following any Fundamental Change, the Company shall mail or cause to be mailed a notice to each Holder (with a copy to the Trustee) describing the transaction or transactions that constitute the Fundamental Change and stating: (i)the repurchase date, which shall be a date specified by the Company that is not less than 20 nor more than 35 Business Days from the date such notice is mailed (the “Fundamental Change Repurchase Date”); (ii)the time by which the repurchase right must be exercised, which shall be the close of business on the Fundamental Change Repurchase Date; 62 (iii)the Fundamental Change Repurchase Price; (iv)a description of the procedure which a Holder must follow to exercise a repurchase right, and the place or places where, or procedures by which, such Notes are to be surrendered for payment of the Fundamental Change Repurchase Price; (v)that on the Fundamental Change Repurchase Date the Fundamental Change Repurchase Price will become due and payable upon each such Note designated by the Holder to be repurchased, and that interest thereon shall cease to accrue on and after said date; (vi)the Conversion Rate then in effect, the date on which the right to convert the Notes to be repurchased will terminate (which shall be the close of business on the Business Day immediately preceding the Fundamental Change Repurchase Date) and the place or places where, or procedures by which, such Notes may be surrendered for conversion; (vii)the place or places that the Note with the “Option of Holder to Purchase” as specified on the reverse of the Note shall be delivered; (viii)that any Note not tendered shall continue to accrue interest; (ix)that Holders shall be entitled to withdraw their election if the Paying Agent receives, prior to 5:00 p.m., New York City time on the Fundamental Change Repurchase Date, a telegram, telex, facsimile transmission or letter setting forth the name of the Holder, the Principal Amount of Notes delivered for purchase, and a written statement that (a) states such Holder is withdrawing its election to have the Notes purchased, (b) if certificated Notes have been issued, states the certificate number of the withdrawn Notes, (c) if the Notes are not certificated, contains such statements as required by the Depositary and (d) states the Principal Amount, if any, that remains subject to the Repurchase Notice; and (x)that Holders whose Notes are being purchased only in part shall be issued new Notes equal in Principal Amount to the unpurchased portion of the Notes surrendered, which unpurchased portion must be equal to $1,000 in Principal Amount or an integral multiple thereof. No failure of the Company to give the foregoing notices or defect therein shall limit any Holder’s right to exercise a repurchase right or affect the validity of the proceedings for the repurchase of Notes. If any of the foregoing provisions or other provisions of this Section11.01 are inconsistent with applicable law, such law shall govern. (c)To exercise a repurchase right pursuant to this Section11.01, a Holder shall deliver to the Trustee on or before the Fundamental Change Repurchase Date (i) written notice (the “Repurchase Notice”) of the Holder’s exercise of such right, which notice, if the Note is certificated, shall be in the form set forth on the reverse of the Note duly completed or, if the 63 Note is represented by a Global Note, shall set forth the name of the Holder, the Principal Amount of the Notes to be repurchased (and, if any Note is to repurchased in part, the certificate number thereof, the portion of the Principal Amount thereof to be repurchased and the name of the Person in which the portion thereof to remain outstanding after such repurchase is to be registered) and a statement that an election to exercise the repurchase right is being made thereby and (ii) the Notes with respect to which the repurchase right is being exercised.Holders may withdraw such election at any time prior to 5:00 p.m., New York City time on the Fundamental Change Repurchase Date.The right of the Holder to convert the Notes with respect to which the repurchase right is being exercised shall continue until 5:00 p.m., New York City time on the Business Day prior to the Fundamental Change Repurchase Date. (d)In the event a repurchase right shall be exercised in accordance with the terms hereof, on the Fundamental Change Repurchase Date, the Company shall accept for payment all Notes or portions thereof properly tendered, deposit with or pay or cause to be paid to the Trustee the Fundamental Change Repurchase Price in cash for payment by the Trustee to the Holder on the Fundamental Change Repurchase Date; provided, however, that installments of interest that mature on or prior to the Fundamental Change Repurchase Date shall be payable in cash to the Holders of such Notes, or one or more Predecessor Notes, registered as such at the close of business on the relevant Regular Record Date; and deliver or cause to be delivered to the Trustee the Notes so accepted together with an Officers’
